Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

dated March 12, 2015

by and among

CYPRESS SEMICONDUCTOR CORPORATION

The GRANTORS Referred to Herein

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Collateral Agent



--------------------------------------------------------------------------------

Table of Contents

 

Contents    Page   SECTION 1 DEFINITIONS; RULES OF INTERPRETATION      1   
Section 1.1  

Definition of Terms Used Herein

     1    Section 1.2  

UCC

     2    Section 1.3  

General Definitions

     2    Section 1.4  

Rules of Interpretation

     10    SECTION 2 GRANT OF SECURITY      11    Section 2.1  

Grant of Security

     11    Section 2.2  

Certain Exclusions

     12    Section 2.3  

Certain Limitations

     13    Section 2.4  

Grantors Remain Liable

     13    SECTION 3 REPRESENTATIONS AND WARRANTIES      14    Section 3.1  

Title

     14    Section 3.2  

Names, Locations

     14    Section 3.3  

Filings, Consents

     15    Section 3.4  

Security Interests

     15    Section 3.5  

Accounts Receivable

     15    Section 3.6  

Pledged Collateral, Deposit Accounts

     16    Section 3.7  

Intellectual Property

     18    SECTION 4 COVENANTS      20    Section 4.1  

Change of Name; Place of Business

     20    Section 4.2  

Periodic Certification

     20    Section 4.3  

Protection of Security

     21    Section 4.4  

Insurance

     21    Section 4.5  

Equipment and Inventory

     21    Section 4.6  

Accounts Receivable

     22    Section 4.7  

Pledged Collateral, Deposit Accounts

     24    Section 4.8  

Intellectual Property

     29    Section 4.9  

Covenants in Credit Agreement

     30    SECTION 5 FURTHER ASSURANCES; ADDITIONAL GRANTORS      30   
Section 5.1  

Further Assurances

     30    Section 5.2  

Additional Grantors

     32    SECTION 6 COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT      32   
Section 6.1  

Power of Attorney

     32    Section 6.2  

No Duty on the Part of Collateral Agent or Secured Parties

     34    Section 6.3  

Authority, Immunities and Indemnities of Collateral Agent

     35   

 

i



--------------------------------------------------------------------------------

SECTION 7 REMEDIES   35    Section 7.1

Remedies Upon Event of Default

  35    Section 7.2

Intellectual Property

  39    Section 7.3

Application of Proceeds

  39    Section 7.4

Securities Act, Etc.

  40    SECTION 8 STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM   41    SECTION
9 MISCELLANEOUS   42    Section 9.1

Notices

  42    Section 9.2

Security Interest Absolute

  42    Section 9.3

Survival of Agreement

  42    Section 9.4

Binding Effect

  43    Section 9.5

Successors and Permitted Assigns

  43    Section 9.6

Collateral Agent’s Fees and Expenses; Indemnification

  43    Section 9.7

Applicable Law

  43    Section 9.8

Waivers; Amendment

  44    Section 9.9

Waiver of Jury Trial

  44    Section 9.10

Severability

  45    Section 9.11

Counterparts; Effectiveness

  45    Section 9.12

Section Headings

  46    Section 9.13

Consent to Jurisdiction and Service of Process

  46    Section 9.14

Termination, Release

  47   

EXHIBITS

 

EXHIBIT A FORM OF CONTROL ACCOUNT AGREEMENT EXHIBIT B FORM OF DEPOSIT ACCOUNT
CONTROL AGREEMENT EXHIBIT C FORM OF SECURITY SUPPLEMENT EXHIBIT D FORM OF
JOINDER AGREEMENT EXHIBIT E FINANCING STATEMENTS EXHIBIT F-1 FORM OF PATENT
SECURITY AGREEMENT EXHIBIT F-2 FORM OF TRADEMARK SECURITY AGREEMENT EXHIBIT F-3
FORM OF COPYRIGHT SECURITY AGREEMENT

 

ii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, dated as of March 12,
2015 (as further amended and/or restated, supplemented, or otherwise modified
from time to time, this “Agreement”), among CYPRESS SEMICONDUCTOR CORPORATION, a
Delaware corporation (the “Borrower”), each of the other entities that are
signatories hereto as a “Grantor” (collectively, with the Borrower and any
Additional Grantors (as defined herein), the “Grantors”, and each a “Grantor”)
and MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent for the Secured
Parties (herein in such capacity, the “Collateral Agent”).

RECITALS

 

1. The BORROWER, the GUARANTORS (as defined therein), the LENDERS from time to
time party thereto, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent
(in such capacity, the “Administrative Agent”), the other AGENTS (as defined
therein) party thereto, MORGAN STANLEY BANK, N.A., as Issuing Bank, and the
COLLATERAL AGENT have entered into an Amended and Restated Credit and Guaranty
Agreement, dated as of the date hereof (as further amended and/or restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

2. The Credit Agreement requires each Grantor to deliver a duly executed copy of
this Agreement as a condition precedent to the initial extensions of credit
thereunder.

In consideration of the premises and for other valuable consideration, the
receipt and sufficiency of which the parties hereto hereby acknowledge, each
Grantor and the Collateral Agent, on behalf of itself and each Secured Party
(and each of their respective permitted successors, assigns and novatees),
hereby agree as follows:

SECTION 1

DEFINITIONS; RULES OF INTERPRETATION

 

Section 1.1 Definition of Terms Used Herein

Unless the context otherwise requires, all capitalized terms used but not
defined herein have the meanings set forth in the Credit Agreement.



--------------------------------------------------------------------------------

Section 1.2 UCC

Terms used herein that are defined in the UCC but not defined herein have the
meanings given to them in the UCC (and if defined in more than one Article of
the UCC, shall have the meaning given in Article 8 or 9 thereof), including the
following which are capitalized herein:

Account Debtor

Account

Certificate of Title

Certificated Security

Chattel Paper

Commercial Tort Claim

Commodity Account

Commodity Contract

Commodity Intermediary

Deposit Account

Document

Electronic Chattel Paper

Equipment

Fixtures

General Intangible

Goods

Instrument

Inventory

Investment Property

Jurisdiction of Organization

Letter-of-Credit Right

Money

Payment Intangible

Proceeds

Record

Securities Account

Securities Intermediary

Security

Security Entitlement

Supporting Obligation

Tangible Chattel Paper

Uncertificated Security

 

Section 1.3 General Definitions In this Agreement:

“Accounts Receivable” means (a) all rights to payment, whether or not earned by
performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, including all
such rights constituting or evidenced by any Account,

 

2



--------------------------------------------------------------------------------

Chattel Paper, Instrument, General Intangible or Investment Property, together
with all right, title and interest, if any, in any goods or other property
giving rise to such right to payment, including any rights to stoppage in
transit, replevin, reclamation and resales, and all related security interests,
Liens and pledges, whether voluntary or involuntary, in each case whether now
existing or owned or hereafter arising or acquired, and all Collateral Support
and Supporting Obligations related to the foregoing and (b) rights to receive
amounts payable under the following:

 

  (i) any and all rights to license products retained by any Grantor;

 

  (ii) all sales, leases or licenses of any other goods or products or the
rendering of any other services and all collateral security and guaranties of
any kind given by any person with respect to any of the foregoing;

 

  (iii) any and all tax refunds and tax refund claims; and

 

  (iv) all money, reserves and property relating to any of the foregoing whether
now or at any time hereafter in the possession or under the control of any
Grantor or any agent or custodian for any Grantor.

“Additional Grantor” has the meaning assigned to such term in Section 5.2.

“Agreement” has the meaning assigned to such term in the Preamble.

“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Collateral Agent in which cash and Cash Equivalents may from
time to time be on deposit or held therein as provided herein.

“Collateral” has the meaning assigned to such term in Section 2.1, subject to
the limitations set forth in Section 2.2.

“Collateral Agent” has the meaning assigned to such term in the Preamble.

“Collateral Support” means all property (real or personal) collaterally
assigned, hypothecated or otherwise securing any Collateral and includes any
security agreement or other agreement granting a Lien in such real or personal
property.

“Contracts” means all contracts, leases and other agreements entered into by any
Grantor.

 

3



--------------------------------------------------------------------------------

“Control Account” means a Securities Account or a Commodity Account maintained
by any Grantor with a Securities Intermediary or Commodity Intermediary which
account is the subject of an effective Control Account Agreement, and includes
all financial assets held therein and all certificates and Instruments, if any,
representing or evidencing such Control Account.

“Control Account Agreement” means a control account agreement substantially in
the form of Exhibit A to this Agreement (with such changes as may be agreed to
by the Collateral Agent in its sole discretion) or in another form approved by
the Collateral Agent in its sole discretion (such approval not to be
unreasonably withheld or delayed), executed by any Grantor and the Collateral
Agent and acknowledged and agreed to by the relevant Securities Intermediary or
Commodity Intermediary.

“Copyright Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Copyright or otherwise providing for a covenant not to sue for infringement or
other violation of any Copyright (whether a Grantor is licensee or licensor
thereunder) and all renewals and extensions thereof and all rights of any
Grantor under any such agreements, including without limitation the agreements
referred to in Schedule 3.7 to the Pledge and Security Disclosure Letter under
the heading “Copyright Licenses” (as such schedule may be amended or
supplemented from time to time).

“Copyrights” means (i) all United States and foreign copyrights (whether or not
the underlying works of authorship have been published), including but not
limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, protected designs
within the meaning of 17 U.S.C. § 1301 et seq. and community designs), and all
mask works fixed in semiconductor chip products (as defined in 17 U.S.C. §
901(a)(1)), whether statutory or common law, whether registered or unregistered
and whether published or unpublished, as well as all moral rights, reversionary
interests, and termination rights, now or hereafter in force throughout the
world, and, with respect to any and all of the foregoing: (i) all registrations
and applications therefor including, without limitation, the registrations
referred to in Schedule 3.7 to the Pledge and Security Disclosure Letter (if
any) under the heading “Copyrights” (as such schedule may be amended or
supplemented from time to time), (ii) all extensions and renewals thereof,
(iii) the right to sue or otherwise recover for past, present and future
infringements, dilutions, misappropriations, or other violations of any of the
foregoing, and (iv) all Proceeds of the foregoing, including, without
limitation, licenses, royalties, fees, income, payments, claims, damages and
proceeds of suit, and (v) all other rights and privileges of any kind accruing
thereunder or pertaining thereto throughout the world.

“Credit Agreement” has the meaning assigned to such term in the Recitals.

“Deposit Account Control Agreement” means a deposit account control agreement
substantially in the form of Exhibit B to this Agreement (with such changes as
may be agreed to by the Collateral Agent in its sole discretion) or in another
form approved by the Collateral Agent (such approval not to be unreasonably
withheld or delayed), executed by any Grantor and the Collateral Agent and
acknowledged and agreed to by the relevant depositary institution.

 

4



--------------------------------------------------------------------------------

“Dividends” means, in relation to any Stock, all present and future:
(a) dividends and distributions of any kind and any other sum received or
receivable in respect of such Stock, (b) rights, shares, money or other assets
accruing or offered by way of redemption, substitution, exchange, bonus, option,
preference or otherwise in respect of such Stock, (c) allotments, offers and
rights accruing or offered in respect of such Stock and (d) other rights and
assets attaching to, deriving from or exercisable by virtue of the ownership of,
such Stock.

“Excluded Assets” means, collectively, (a) motor vehicles and other equipment
for which to Certificates of Title have been issued, (b) Letter-of-Credit Rights
not constituting Supporting Obligations, (c) all leasehold interests in real
property (other than fixtures) and all fee interests in real property (other
than fixtures) with a fair market value of less than $10,000,000, (d) (i) any
asset or property right of Grantor of any nature if the grant of such security
interest shall constitute or result in (A) the abandonment, invalidation or
unenforceability of such asset or property right or such Grantor’s loss of use
of such asset or property right or (B) a breach, termination or default under
any lease, license, contract or agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408
or 9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or
principles of equity) to which such Grantor is party and (ii) any asset or
property right of Grantor of any nature to the extent that any applicable law or
regulation prohibits the creation of a security interest thereon (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law or
principles of equity); provided that in any event, immediately upon the
ineffectiveness, lapse or termination of any such provision, the term “Excluded
Assets” shall not include all such rights and interests, (e) Equity Interests in
any person other than a wholly owned Subsidiary to the extent the pledge of such
Equity Interests is not permitted by the terms of such person’s Organizational
Documents or any joint venture documents, (f) any Stock, Partnership interest or
membership interest which is specifically excluded from the definition of
Pledged Stock, Pledged Partnership Interests, or Pledged LLC Interests by virtue
of the proviso to the respective definition thereof, (g) any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law, (h) any Commercial Tort Claims, (i) the Equity Interests
in any Immaterial Subsidiary or Unrestricted Subsidiary and (j) any tangible or
intangible assets of a Grantor as to which the cost of obtaining a security
interest therein is excessive in relation to the benefit to the Secured Parties
of the security to be afforded thereby, as reasonably determined by the
Collateral Agent, in consultation with the Borrower.

 

5



--------------------------------------------------------------------------------

“Excluded Deposit Account” means any Deposit Account (a) used exclusively for
payroll, payroll taxes or other employee wage and benefit payments, (b) that at
the end of any given Business Day contains a balance of zero due to automatic
transfers of amounts held in such Deposit Account into other Deposit Accounts
subject to a Deposit Account Control Agreement or (c) having an average monthly
credit balance equal to or less than $5,000,000 individually; provided that the
aggregate balance in all such accounts described in this clause (c), when taken
together with the aggregate balance in all Excluded Control Accounts, shall not
exceed $25,000,000.

“Excluded Control Account” means any Control Account having an average monthly
credit balance equal to or less than $5,000,000 individually; provided that the
aggregate balance in all such accounts, when taken together with the aggregate
balance in all Excluded Deposit Accounts described in clause (c) of the
definition thereof, shall not exceed $25,000,000.

“Grantor” has the meaning assigned to such term in the Preamble.

“Insurance” means all contracts and policies of insurance of any kind now or in
the future taken out by or on behalf of any Grantor or (to the extent of such
Grantor’s interest) in which it now or in the future has an interest.

“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under the United
States, multinational or foreign laws or otherwise, including without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and the
Trade Secret Licenses, intangible rights in software and databases not otherwise
included in the foregoing, and the right to sue at law or in equity or otherwise
recover for any past, present and future infringement, dilution,
misappropriation, or other violation or impairment thereof, including the right
to receive all Proceeds therefrom, including without limitation license fees,
royalties, income, payments, claims, damages and proceeds of suit, now or
hereafter due and/or payable with respect thereto.

“Intellectual Property Registry” means the United States Patent and Trademark
Office, the United States Copyright Office, any state intellectual property
registry, or any foreign counterpart of any of the foregoing.

“Intellectual Property Security Agreement” has the meaning assigned to such term
in Section 4.8(a).

“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit D to this Agreement, executed by an Additional Grantor and delivered to
the Collateral Agent.

 

6



--------------------------------------------------------------------------------

“LLC” means (a) as of the date of this Agreement, any limited liability company
in which any Grantor has an interest, including, without limitation, any limited
liability company set forth on Schedule 3.6 to the Pledge and Security
Disclosure Letter and (b) any limited liability company in which any Grantor
acquires an interest after the date of this Agreement (as such schedule may be
amended, supplemented or otherwise modified from time to time in accordance with
this Agreement).

“LLC Agreement” means the limited liability company agreement or such analogous
agreement governing the operation of any LLC.

“Partnership” means (a) as of the date of this Agreement, any partnership in
which any Grantor has an interest, including, without limitation, any
partnership set forth on Schedule 3.6 to the Pledge and Security Disclosure
Letter and (b) any partnership in which any Grantor acquires an interest after
the date of this Agreement (as such schedule may be amended, supplemented or
otherwise modified from time to time in accordance with this Agreement).

“Partnership Agreement” means the partnership agreement of any Partnership or
such analogous agreement governing the operation of any Partnership.

“Patent Licenses” means all agreements, licenses and covenants (whether or not
in writing) providing for the granting of any right in or to any Patent or
otherwise providing for a covenant not to sue for infringement or other
violation of any Patent (whether the relevant Grantor is licensee or licensor
thereunder) and all extensions and renewals thereof and all rights of any
Grantor under any such agreements, including without limitation the agreements
referred to in Schedule 3.7 to the Pledge and Security Disclosure Letter under
the heading “Patent Licenses” (as such schedule may be amended from time to
time).

“Patents” means all United States and foreign patents, certificates of invention
or similar industrial property right, and applications for any of the foregoing,
throughout the world, including, without limitation: (i) each patent and patent
application referred to in Schedule 3.7 to the Pledge and Security Disclosure
Letter (if any) under the heading “Patents” (as such schedule may be amended
from time to time), (ii) all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations of any of the
foregoing, (iii) the right to sue or otherwise recover for past, present and
future infringements, misappropriations, dilutions or other violations of any of
the foregoing, (iv) all Proceeds of the foregoing, including licenses,
royalties, fees, income, payments, claims, damages and proceeds of suit, and
(v) all other rights of any kind accruing thereunder or pertaining thereto
throughout the world.

“Pledge and Security Disclosure Letter” means the disclosure letter, dated as of
the date hereof, as amended or supplemented from time to time by Borrower with
the written consent of the Collateral Agent and, if required by the Credit
Documents, the Required Lenders (or as supplemented by Borrower without such
consent pursuant to the terms of this Agreement), delivered by Borrower to the
Collateral Agent for its benefit and the benefit of the Secured Parties.

 

7



--------------------------------------------------------------------------------

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of any Grantor to the extent that the same constitutes
Collateral (subject to Section 2.2 hereof), all certificates or other
instruments representing any of the foregoing, all Security Entitlements of any
Grantor in respect of any of the foregoing and all Dividends, interest
distributions, cash, warrants, rights, instruments and other property or
Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing. Pledged Collateral
may be General Intangibles, Investment Property, Instruments or any other
category of Collateral.

“Pledged LLC Interests” means all of any Grantor’s right, title and interest as
a member of any LLC and all of such Grantor’s right, title and interest in, to
and under any LLC Agreement to which it is a party, to the extent that the same
constitutes Collateral (subject to Section 2.2 hereof); provided that “Pledged
LLC Interests” shall not include voting membership interests of any LLC that is
a Foreign Subsidiary having more than 66% of the total combined voting power of
all classes of voting membership interests of such LLC.

“Pledged Notes” means all of any Grantor’s right, title and interest in each
Instrument evidencing Indebtedness with an outstanding principal balance of
$250,000 or more owed to such Grantor, and all cash, Instruments and other
property or Proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Indebtedness.

“Pledged Partnership Interests” means all of any Grantor’s right, title and
interest as a limited and/or general partner in any Partnership and all of such
Grantor’s right, title and interest in, to and under any Partnership Agreement
to which it is a party to the extent that the same constitutes Collateral
(subject to Section 2.2 hereof); provided that “Pledged Partnership Interests”
shall not include voting Partnership interests of any Partnership that is a
Foreign Subsidiary having more than 66% of the total combined voting power of
all classes of voting Partnership interests of such Partnership.

“Pledged Stock” means (a) as of the date of this Agreement, any shares of Stock
in which any Grantor has an interest, including, without limitation, the shares
of Stock listed on Schedule 3.6 to the Pledge and Security Disclosure Letter (as
such schedule may be amended, supplemented or otherwise modified from time to
time in accordance with this Agreement) and (b) any shares of Stock in which any
Grantor acquires an interest after the date of this Agreement, in each case to
the extent that the same constitutes Collateral (subject to Section 2.2 hereof);
provided that Pledged Stock shall not include voting Stock of any Foreign
Subsidiary having more than 66% of the total combined voting power of all
classes of voting Stock of such Foreign Subsidiary.

 

8



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning assigned to such term in Section 2.1.

“Secured Parties” means, collectively, (a) each Agent, each Lender, the Issuing
Bank and each Indemnitee, (b) each Lender Counterparty (i) on the Closing Date,
in the case of a Hedging Agreement existing on the Closing Date, or (ii) at the
date of entering into such Hedging Agreement, in the case of a Hedging Agreement
entered into after the Closing Date, (c) each Treasury Service Provider (i) on
the Closing Date, in the case of a Treasury Services Agreement existing on the
Closing Date, or (ii) at the date of entering into such Treasury Services
Agreement, in the case of a Treasury Services Agreement entered into after the
Closing Date, and (d) the permitted successors, assigns and novatees of each of
the foregoing.

“Security Interest” means, collectively, the continuing security interests in
the Collateral granted to the Collateral Agent for the benefit of the Secured
Parties pursuant to Section 2.1.

“Security Supplement” means any supplement to this Agreement in substantially
the form of Exhibit C, executed by an Authorized Officer of the applicable
Grantor.

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock) of or in a corporation, whether voting or non-voting and all
rights to subscribe for, purchase or otherwise acquire any of the foregoing.

“Trade Secret Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to
Trade Secrets (whether the relevant Grantor is licensee or licensor thereunder)
and all extensions and renewals thereof and all rights of any Grantor under any
such agreements, including without limitation the agreements referred to in
Schedule 3.7 to the Pledge and Security Disclosure Letter under the heading
“Trade Secret Licenses” (as such schedule may be amended or supplemented from
time to time).

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how and processes, designs, inventions,
technology, and compilations, data, databases, and computer programs (whether in
source code, object code, or other form) and all documentation (including
without limitation user manuals and training materials) related thereto, and
proprietary methodologies, algorithms, and information, and any other intangible
rights, to the extent not covered by the definitions of Patents, Trademarks and
Copyrights, now or hereafter owned or used in, or held for use in, the business
of any Grantor, whether or not reduced to a writing or other tangible form,
including all documents and things embodying, incorporating or referring in any
way to the foregoing, and with respect to any and all of the foregoing: (i) the
right to sue or otherwise recover for past, present and future infringements,
misappropriations, and other violations thereof, (ii) all Proceeds of the
foregoing, including, without limitation, licenses, royalties, fees, income,
payments, claims, damages and proceeds of suit, and (iii) all other rights of
any kind accruing thereunder or pertaining thereto throughout the world.

 

9



--------------------------------------------------------------------------------

“Trademark Licenses” means any and all agreements, licenses and covenants
(whether or not in writing) providing for the granting of any right in or to any
Trademark or otherwise providing for a covenant not to sue for infringement
dilution or other violation of any Trademark or permitting co-existence with
respect to a Trademark (whether the relevant Grantor is licensee or licensor
thereunder) and any and all extensions and renewals thereof and all rights of
any Grantor under any such agreement, including without limitation the
agreements referred to in Schedule 3.7 to the Pledge and Security Disclosure
Letter under the heading “Trademark Licenses” (as such schedule may be amended
or supplemented from time to time).

“Trademarks” means all United States, state and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
internet domain names, trade dress, service marks, certification marks,
collective marks and logos, words, terms, names, symbols, designs any other
source or business identifiers, and general intangibles of a like nature, all
registrations and applications for any of the foregoing, whether registered or
unregistered, and whether established or registered in an Intellectual Property
Registry in any country or any political subdivision thereof, and with respect
to any and all of the foregoing: (i) all common law rights related thereto,
(ii) the trademark registrations and applications referred to in Schedule 3.7 to
the Pledge and Security Disclosure Letter (if any) under the heading
“Trademarks” (as such schedule may be amended or supplemented from time to
time), (iii) all extensions, continuations, reissues or renewals of any of the
foregoing, (iv) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (v) the right to sue or otherwise recover for
past, present and future infringements, misappropriations, dilutions or other
violations of any of the foregoing or for any injury to goodwill, (vi) all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
fees, income, payments, claims, damages and proceeds of suit, and (vii) all
other rights of any kind accruing thereunder or pertaining thereto throughout
the world.

“UCC” means the Uniform Commercial Code enacted in the State of New York, as
amended from time to time; provided that if by reason of mandatory provisions of
law, the perfection, the effect of perfection or non-perfection or priority of,
or remedies with respect to a security interest is governed by the Uniform
Commercial Code or other personal property security laws of any jurisdiction
other than New York, “UCC” means the Uniform Commercial Code or other personal
property security laws as in effect in such other jurisdiction solely for the
purposes of the provisions hereof relating to such perfection, priority or
remedies and for the definitions related to such provisions.

 

Section 1.4 Rules of Interpretation

The rules of interpretation specified in Section 1.03 of the Credit Agreement
shall be applicable to this Agreement; provided that, unless the context
requires otherwise, all references herein to Sections and Exhibits shall be
construed to refer to Sections of, and Exhibits to, this Agreement. Unless
otherwise specified, the Exhibits to this Agreement, in each case as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, are incorporated herein by reference.
Other than Section 1.4 hereof, if any conflict or inconsistency exists between
this Agreement and the Credit Agreement, the Credit

 

10



--------------------------------------------------------------------------------

Agreement shall govern. If any conflict or inconsistency exists between this
Agreement and any Credit Document other than the Credit Agreement, this
Agreement shall govern. All references herein to provisions of the UCC include
all successor provisions under any subsequent version or amendment to any
Article of the UCC.

SECTION 2

GRANT OF SECURITY

 

Section 2.1 Grant of Security

As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Obligations at any time owed or owing to the Secured Parties (or
any of them) (collectively, the “Secured Obligations”), each Grantor hereby
pledges and grants to the Collateral Agent, for its benefit and for the benefit
of the Secured Parties, a continuing security interest in and Lien on all of its
right, title and interest in, to and under the following, in each case whether
now owned or existing or hereafter acquired or arising and wherever located
(collectively, the “Collateral”):

 

  (a) all Accounts;

 

  (b) all Chattel Paper;

 

  (c) all Contracts;

 

  (d) all Documents;

 

  (e) all General Intangibles, including without limitation all Intellectual
Property owned by such Grantor and that portion of the Pledged Collateral
constituting General Intangibles;

 

  (f) all Goods whether tangible or intangible, wherever located, including
without limitation all Inventory, Equipment, Fixtures, and Money;

 

  (g) all Instruments, including without limitation that portion of the Pledged
Collateral constituting Instruments;

 

11



--------------------------------------------------------------------------------

  (h) all cash and Deposit Accounts, including without limitation all Cash
Collateral Accounts constituting Deposit Accounts;

 

  (i) all Insurance;

 

  (j) all Investment Property, including without limitation all Control
Accounts, all Cash Collateral Accounts constituting Investment Property and that
portion of the Pledged Collateral constituting Investment Property;

 

  (k) all Accounts Receivable;

 

  (l) all Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests;

 

  (m) all books and Records;

 

  (n) all Money or other property of any kind which is received by such Grantor
in connection with refunds with respect to taxes, assessments and governmental
charges imposed on such Grantor or any of its property or income;

 

  (o) all causes of action and all Money and other property of any kind received
therefrom, and all Money and other property of any kind recovered by any
Grantor;

 

  (p) all Collateral Support and Supporting Obligations relating to any of the
foregoing; and

 

  (q) all Proceeds of each of the foregoing and all accessions to, substitutions
and replacements for and rents, profits and products of or in respect of any of
the foregoing, and any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to any Grantor from time to time with respect to the foregoing.

 

Section 2.2 Certain Exclusions

Notwithstanding anything herein to the contrary, in no event shall the term
“Collateral” include, and no Grantor shall be deemed to have granted a Security
Interest in, any of its right, title or interest in any Excluded Assets (but
only for so long as such property shall constitute Excluded Assets); provided
that, in any event, the Pledged Stock, Pledged Partnership Interests, and
Pledged LLC Interests identified on Schedule 3.6 to the Pledge and Security
Disclosure Letter hereof shall constitute “Collateral”.

 

12



--------------------------------------------------------------------------------

Section 2.3 Certain Limitations

Unless an Event of Default has occurred and is continuing, subject to the
express provisions of this Agreement and the other Credit Documents, each
Grantor shall be entitled to deal with its Intellectual Property in the ordinary
course of business and, if the Security Interest restricts any Grantor from any
such dealings, it shall notify the Collateral Agent and the Collateral Agent may
determine, in its reasonable discretion, to release the Security Interest to the
extent necessary to eliminate such restrictions.

 

Section 2.4 Grantors Remain Liable

 

  (a) Anything contained herein to the contrary notwithstanding, subject to the
terms of the Credit Agreement:

 

  (i) each Grantor shall remain liable under any contracts and agreements
included in the Collateral, to the extent set forth therein, to perform all of
its duties and obligations thereunder to the same extent as if this Agreement
had not been executed;

 

  (ii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under any
contracts and agreements included in the Collateral; and

 

  (iii) neither the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
other Secured Party be obligated to perform any of the obligations or duties of
any Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

  (b) Neither the Collateral Agent nor any other Secured Party nor any purchaser
at a foreclosure sale under this Agreement shall be obligated to assume any
obligation or liability under any contracts and agreements included in the
Collateral unless the Collateral Agent, such other Secured Party or such
purchaser, as the case may be, otherwise expressly agrees in writing to assume
any or all of said obligations.

 

13



--------------------------------------------------------------------------------

SECTION 3

REPRESENTATIONS AND WARRANTIES

Each Grantor represents and warrants to the Collateral Agent and the other
Secured Parties, on and as of the Closing Date, that:

 

Section 3.1 Title

Such Grantor owns the Collateral purported to be owned by it free and clear of
any and all Liens, other than Permitted Liens. Such Grantor has not filed or
consented to the filing of (a) any financing statement or analogous document
under the UCC or any other applicable laws covering any Collateral, (b) any
assignment in which such Grantor assigns any Collateral or any security
agreement or similar instrument covering any Collateral with any Intellectual
Property Registry in any jurisdiction or (c) any assignment in which such
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
(x) filings with respect to Permitted Liens, (y) filings with respect to Asset
Sales permitted under Section 6.08 of the Credit Agreement or transactions not
constituting Asset Sales pursuant to the definition of Asset Sale and (z) any
financing statement or analogous document, assignment, security agreement or
similar instrument or Record evidencing Liens being terminated on or prior to
the date hereof.

 

Section 3.2 Names, Locations

 

  (a) Schedule 3.2 to the Pledge and Security Disclosure Letter sets forth with
respect to such Grantor under the heading “Names”, (i) its exact legal name, as
such name appears in the public record of its Jurisdiction of Organization which
shows such Grantor to have been organized, (ii) each other legal name that such
Grantor has had in the past five years, together with the date of the relevant
change (if applicable), (iii) the United States federal employer identification
number of such Grantor (if any) and (iv) the jurisdiction of organization of
such Grantor and its organizational identification number or statement that such
Grantor has no such number.

 

  (b) Schedule 3.2 to the Pledge and Security Disclosure Letter sets forth with
respect to such Grantor under the heading “Locations”, the chief executive
office and “location” (within the meaning of Section 9-307 of the UCC) of such
Grantor. Except as set forth on Schedule 3.2 to the Pledge and Security
Disclosure Letter under the heading “Changes in Jurisdiction of Organization,
Chief Executive Office, ‘Location’ Under Section 9-307 of the UCC, Identity or
Organizational Structure”, such Grantor has not changed its jurisdiction of
organization, chief executive office or other such “location” in the past five
years.

 

14



--------------------------------------------------------------------------------

  (c) Schedule 3.2 to the Pledge and Security Disclosure Letter sets forth with
respect to such Grantor under the heading “Third Parties Holding Collateral”,
the names and addresses of all persons other than such Grantor or the Collateral
Agent that have actual possession of any of the Collateral of such Grantor
having a book value greater than $1,000,000 individually or $5,000,000 in the
aggregate at any time.

 

  (d) Except as set forth on Schedule 3.2 to the Pledge and Security Disclosure
Letter under the heading “Changes in Jurisdiction of Organization, Chief
Executive Office, “Location” Under Section 9-307 of the UCC, Identity or
Organizational Structure”, such Grantor has not changed its identity or
organizational structure in any way in the past five years. Changes in identity
or organizational structure would include mergers, consolidations and
acquisitions, as well as any change in the form or jurisdiction of organization
of such Grantor. If any such change has occurred, Schedule 3.2 to the Pledge and
Security Disclosure Letter sets forth the date of such change and the exact
legal name of each acquiree or constituent party to a merger or consolidation.

 

Section 3.3 Filings, Consents

Attached hereto as Exhibit E are copies of all UCC financing statements required
to be filed in each relevant jurisdiction in respect of the grant of Security
Interest herein. Such financing statements are all of the filings that are
necessary to perfect a Security Interest in favor of the Collateral Agent (for
the benefit of the Secured Parties) in respect of all Collateral in which the
Security Interest may be perfected by the filing of a UCC-1.

 

Section 3.4 Security Interests

The Security Interest constitutes legal and valid security interests in all
Collateral that is subject to Article 8 or Article 9 of the UCC securing the
payment and performance of the Secured Obligations. Subject to the completion of
the filings described in Section 3.3 and to value being given, the Security
Interest is, and shall be, a validly created and perfected security interest in
all Collateral in which a security interest may be perfected by filing of a
financing statement in the United States pursuant to the UCC, prior to any other
Lien on any of the Collateral, other than Permitted Liens that have priority as
a matter of law.

 

Section 3.5 Accounts Receivable

No Account Receivable constituting Collateral of an amount greater than
$1,000,000 individually and $5,000,000 in the aggregate is evidenced by, or
constitutes an Instrument or Chattel Paper that has not been delivered to, or
otherwise subjected to the control (within the meaning of Section 9-105 of the
UCC) of, the Collateral Agent to the extent required by, and in accordance with,
Section 4.6.

 

15



--------------------------------------------------------------------------------

Section 3.6 Pledged Collateral, Deposit Accounts

 

  (a) Schedule 3.6 to the Pledge and Security Disclosure Letter sets forth under
the headings “Securities Accounts” and “Commodity Accounts,” respectively, all
of the Securities Accounts and Commodity Accounts in which such Grantor has an
interest. Such Grantor is the sole entitlement holder of each such Securities
Account and Commodity Account and such Grantor has not consented to, and is not
otherwise aware of, any person (other than the Collateral Agent pursuant to this
Agreement) having “control” (as defined in Sections 8-106 and 9-106 of the UCC)
over, or any other interest in, any such Securities Account or Commodity Account
or any Securities or other property credited thereto, in each case subject to
Permitted Liens. Each Control Account listed on Schedule 3.6 to the Pledge and
Security Disclosure Letter and designated with an asterisk is an Excluded
Control Account on and as of the Closing Date.

 

  (b) Schedule 3.6 to the Pledge and Security Disclosure Letter sets forth under
the heading “Deposit Accounts” all of the Deposit Accounts in which such Grantor
has an interest and such Grantor is the sole account holder of each such Deposit
Account and such Grantor has not consented to, and is not otherwise aware of,
any person (other than the Collateral Agent pursuant to this Agreement) having
“control” (as defined in Section 9-104 of the UCC) over, or any other interest
in, any such Deposit Account or any money or other property deposited therein,
in each case subject to Permitted Liens. Each Deposit Account listed on Schedule
3.6 to the Pledge and Security Disclosure Letter and designated with an asterisk
is an Excluded Deposit Account on and as of the Closing Date.

 

  (c) Schedule 3.6 to the Pledge and Security Disclosure Letter sets forth under
the heading “Pledged Notes” all of the Pledged Notes.

 

  (d) Schedule 3.6 to the Pledge and Security Disclosure Letter sets forth under
the headings “Pledged Stock,” “Pledged Partnership Interests” and “Pledged LLC
Interests,” respectively, all Pledged Stock, Pledged Partnership Interests and
Pledged LLC Interests of such Grantor. The Pledged Stock, Pledged Partnership
Interests and Pledged LLC Interests pledged hereunder by each Grantor
constitute, as of the date hereof, that percentage of the issued and outstanding
equity of all classes of each issuer thereof as set forth on Schedule 3.6 to the
Pledge and Security Disclosure Letter. Schedule 3.6 to the Pledge and Security
Disclosure Letter identifies any such Pledged Stock, Pledged Partnership
Interests or Pledged LLC Interests that are represented by Certificated
Securities.

 

16



--------------------------------------------------------------------------------

  (e) All of the Pledged Stock, Pledged Partnership Interests and Pledged LLC
Interests have been duly and validly issued and, to the extent applicable, are
fully paid and nonassessable.

 

  (f) As of the date hereof, no person other than such Grantor (or its agent or
designee) or the Collateral Agent has “control” (as defined in Sections 8-106
and 9-106 of the UCC) over any Pledged Collateral of such Grantor and, other
than the Pledged Partnership Interests and the Pledged LLC Interests that
constitute General Intangibles, there is no Pledged Collateral other than
(i) Pledged Collateral that is represented by Certificated Securities,
Instruments or Tangible Chattel Paper that are (or will be) in the possession of
the Collateral Agent (or its agent or designee) and (ii) Pledged Collateral held
in a Control Account, in each case except as permitted by this Agreement.

 

  (g) [Reserved]

 

  (h) There are no restrictions on transfer in the LLC Agreement governing any
Pledged LLC Interests or in the Partnership Agreement governing any Pledged
Partnership Interests or in any stockholders’ agreement or other similar
agreement governing the Pledged Collateral which would limit or restrict (i) the
grant of a security interest in the Pledged LLC Interests, the Pledged
Partnership Interests or the Pledged Stock, (ii) the perfection of such security
interest, (iii) the exercise of remedies in respect of such perfected security
interest in the Pledged LLC Interests, the Pledged Partnership Interests or the
Pledged Stock or (iv) the transfer of the Pledged LLC Interests, the Pledged
Partnership Interests or the Pledged Stock, in each case as contemplated by this
Agreement. Further, the terms of any Pledged LLC Interests and Pledged
Partnership Interests either (i) (A) expressly provide, and any certificates
representing such Pledged LLC Interests or Pledged Partnership Interests
expressly provide, that they are securities governed by Article 8 of the Uniform
Commercial Code in effect from time to time in any jurisdiction, including,
without limitation, the “issuer’s jurisdiction” (as such term is defined in the
UCC in effect in such jurisdiction) of each issuer thereof, and (B) certificates
have been issued representing such Pledged LLC Interests or Partnership
Interests and such certificates have been delivered to the Collateral Agent (or
its agent or designee) in a form reasonably satisfactory to the Collateral Agent
and accompanied by such instruments of transfer as required pursuant to
Section 4.7 hereof, or (ii) (A) are not traded on securities exchanges or in
securities markets, (B) are not “investment company securities” (as defined in
Section 8-103(b) of the UCC and (C) do not provide, in the related LLC Agreement
or Partnership Agreement, as applicable, certificates, if any, representing such
Pledged LLC Interests or Pledged Partnership Interests, as applicable, or
otherwise that they are securities governed by the Uniform Commercial Code of
any jurisdiction.

 

17



--------------------------------------------------------------------------------

  (i) To the knowledge of the relevant Grantor, each of the Pledged Notes
constitutes the legal and valid obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, and general equitable
principles (whether considered in a proceeding in equity or at law).

 

Section 3.7 Intellectual Property

 

  (a) Schedule 3.7 to the Pledge and Security Disclosure Letter (as such
schedule may be amended or supplemented from time to time) sets forth a true and
complete list of (i) all United States, state and foreign registrations of and
applications for Patents, Trademarks and Copyrights owned by such Grantor and
(ii) all Patent Licenses, Trademark Licenses, Copyright Licenses and Trade
Secret Licenses pursuant to which such Grantor receives an exclusive license
from any Person.

 

  (b) Such Grantor is the sole and exclusive owner of the entire right, title,
and interest in and to all Intellectual Property (other than licenses of
Intellectual Property) listed on Schedule 3.7 to the Pledge and Security
Disclosure Letter (as such schedule may be amended or supplemented from time to
time), and such Grantor owns or has the valid right to use all other
Intellectual Property material to the business of Borrower and its Restricted
Subsidiaries, taken as a whole, free and clear of all Liens, claims and
encumbrances, except for Permitted Liens.

 

  (c) All Intellectual Property owned by such Grantor is subsisting and has not
been adjudged invalid or unenforceable, in whole or in part, nor, in the case of
Patents, is any of the Intellectual Property the subject of a reexamination,
inter parties review or other similar proceeding, except in each case as could
not reasonably be expected to materially and adversely impact the business of
the Borrower and its Restricted Subsidiaries, taken as a whole, and such Grantor
has performed all acts and has paid all renewal, maintenance, and other fees and
taxes required to maintain in full force and effect each and every registration
and application of Intellectual Property that is owned by and material to the
business of such Grantor.

 

  (d) All Intellectual Property owned by such Grantor material to the business
of Borrower and its Restricted Subsidiaries, taken as a whole, is valid and
enforceable.

 

  (e) No holding, decision, or judgment has been rendered in any action or
proceeding before any court or administrative authority challenging the
validity, enforceability or scope of, or such Grantor’s right to register, own
or use, any Intellectual Property, and no such action or proceeding is pending
or, to the best of such Grantor’s knowledge, threatened in writing, except, in
each case, as could not reasonably be expected to have a Material Adverse
Effect.

 

18



--------------------------------------------------------------------------------

  (f) All registrations and applications for any Copyrights, Patents and
Trademarks owned by such Grantor and material to the business of, the Borrower
and its Restricted Subsidiaries, taken as a whole, are standing in the name of
such Grantor, and no Trademarks, Patents, Copyrights or Trade Secrets have been
exclusively licensed by such Grantor to any affiliate or third party, except as
disclosed in Schedule 3.7 to the Pledge and Security Disclosure Letter (as such
schedule may be amended or supplemented from time to time).

 

  (g) Such Grantor has been using appropriate statutory notice of registration
in connection with its use of registered Trademarks, proper marking practices in
connection with the use of Patents, and appropriate notice of copyright in
connection with the publication of Copyrights, except in each case to the extent
that any failure to so comply would not have a material and adverse impact on
the business of the Borrower and its Restricted Subsidiaries, taken as a whole.

 

  (h) Such Grantor controls the nature and quality in accordance with industry
standards of all products sold and all services rendered under or in connection
with all Trademarks material to the business of the Borrower and its Restricted
Subsidiaries, taken as a whole, in each case consistent with industry standards,
and has taken all commercially reasonable action necessary to ensure that all
licensees of such Trademarks comply with the applicable standards of quality of
the Borrower or its Restricted Subsidiaries, as applicable.

 

  (i) Such Grantor has taken commercially reasonable steps to protect the
confidentiality of its Trade Secrets constituting Intellectual Property material
to the business of the Borrower and its Subsidiaries, taken as a whole, in
accordance with industry standards.

 

  (j) The conduct of such Grantor’s business does not infringe, misappropriate,
dilute or otherwise violate any Trademark, Patent, Copyright, Trade Secret or
other Intellectual Property right owned or controlled by any other Person,
except as could not reasonably be expected to result in a Material Adverse
Effect. To such Grantor’s knowledge, except as set forth on Schedule 3.7 to the
Pledge and Security Disclosure Letter, no claim has been made that the use of
any Intellectual Property owned or used by such Grantor (or any of its
respective licensees) infringes, misappropriates, dilutes or otherwise violates
the asserted rights of any Person, except as could not reasonably be expected to
result in a Material Adverse Effect.

 

19



--------------------------------------------------------------------------------

  (k) To such Grantor’s knowledge, no Person is infringing, misappropriating,
diluting or otherwise violating any rights in any Intellectual Property material
to the business of any Grantor and owned, licensed or used by such Grantor, or
any of its respective licensees, except as could not reasonably be expected to
materially and adversely impact the business of the Borrower and its Restricted
Subsidiaries, taken as a whole.

 

  (l) No settlement or consents, covenants not to sue, co-existence agreements,
non-assertion assurances, or releases have been entered into by such Grantor or
bind such Grantor in a manner that could reasonably be expected to materially
and adversely impact the business of Borrower and its Restricted Subsidiaries,
taken as a whole (it being understood that such Grantor shall have the right to
enter into or become bound by settlements, consents, covenants not to sue,
co-existence agreements, non-assertion assurances or releases that such Grantor
determines in good faith are desirable and in the best interests of the business
of Borrower and its Subsidiaries).

SECTION 4

COVENANTS

 

Section 4.1 Change of Name; Place of Business

Unless a Grantor has given the Collateral Agent at least 10 days prior written
notice (or such shorter period in advance of such change as the Collateral Agent
may agree in its sole discretion), such Grantor will not change (i) its legal
name, (ii) its jurisdiction of organization, (iii) in the case of a Grantor that
is not a registered organization formed under the law of a state of the United
States, the location of its chief executive office or “location” (within the
meaning of Section 9-307 of the UCC), (iv) its type of organization or (v) its
organizational identification number (if any) or federal employer identification
number (if any). Each Grantor agrees to cooperate with the Collateral Agent in
making all filings that are required in order for the Collateral Agent to
continue at all times following any such change to have a legal, valid and
perfected Security Interest (subject to Permitted Liens) in all the Collateral.

 

Section 4.2 Periodic Certification

In accordance with Section 5.01(k) of the Credit Agreement and from time to time
as requested by the Collateral Agent following the occurrence and during the
continuance of an Event of Default, each Grantor shall promptly deliver to the
Collateral Agent the information required by Section 5.01(k) of the Credit
Agreement and a Security Supplement, together with all amendments or supplements
to the schedules to the Pledge and Security Disclosure Letter.

 

20



--------------------------------------------------------------------------------

Section 4.3 Protection of Security

Each Grantor shall, at its own cost and expense, take (a) any and all actions
necessary or reasonably requested by the Collateral Agent to maintain the
Security Interest of the Collateral Agent in the Collateral and the priority
thereof against any Lien (except Permitted Liens) and (b) all commercially
reasonable actions to defend the Collateral and such Security Interest against
the claims and demands of all persons, subject in each case to such claims or
demands permitted by the Credit Agreement and the rights (if any) of such
Grantor under the Credit Documents to dispose of Collateral. Except as permitted
by the Credit Agreement and the express rights (if any) of such Grantor under
the Credit Documents to dispose of Collateral, or otherwise consented to by the
Collateral Agent, no Grantor shall take or cause to be taken any action that
could be reasonably expected to impair the Collateral Agent’s rights in the
Collateral.

 

Section 4.4 Insurance

Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) for the purpose of
making, settling and adjusting claims in respect of the Collateral under
Insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the Proceeds of such Insurance and for making all
determinations and decisions with respect thereto; provided, however, that the
Collateral Agent shall not take any of such actions until after the occurrence
and during the continuance of an Event of Default. In the event that any Grantor
at any time or times shall fail to obtain or maintain any of the Insurance
required by the Credit Agreement or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of such Grantor hereunder or without waiving any Event of Default,
in its sole discretion and at such Grantor’s expense, obtain and maintain such
Insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent deems advisable.

 

Section 4.5 Equipment and Inventory

 

  (a) Each Grantor hereby covenants and agrees that except as permitted by the
Credit Agreement, it shall not deliver any Document evidencing any of its
Equipment or Inventory to any person other than (i) the issuer of such Document
to claim the Goods evidenced thereby, (ii) the Collateral Agent (or its agent or
designee) or (iii) any other Grantor.

 

  (b)

Each Grantor hereby covenants and agrees that, upon the occurrence and during
the continuance of an Event of Default, such Grantor shall not permit any
Equipment, Inventory or other Goods located in the United States of such Grantor
having a value greater than $1,000,000, individually, or $5,000,000, in the
aggregate, to be in the possession or control of any third party (including

 

21



--------------------------------------------------------------------------------

  warehousemen, bailees, agents or processors) at any time, unless such third
party shall have been notified of the Collateral Agent’s Security Interest and
such Grantor shall have used commercially reasonable efforts to obtain from such
third party a written acknowledgement and agreement to hold such Equipment,
Inventory or other Goods for the Collateral Agent’s benefit and subject to the
Security Interest and the instructions of the Collateral Agent and to waive and
release any Lien held by it with respect to such Equipment, Inventory or other
Goods, whether arising by operation of law or otherwise. The requirements of
this Section 4.5(b) shall not apply to Equipment, Inventory or other Goods in
transit, out for repair or at other locations for purposes of onsite
maintenance, repair or demonstration, movable computer equipment and related
hardware and software that is temporarily removed by employees or Equipment
consisting of tools leased by Grantor to its customers, in each case in the
ordinary course of the applicable Grantor’s business.

 

Section 4.6 Accounts Receivable

 

  (a) Each Grantor hereby covenants and agrees that it shall keep and maintain
at its own cost and expense records of its Accounts Receivable, and its material
dealings therewith, in each case consistent with such Grantor’s ordinary course
of business and complete and accurate in all material respects. At any time
following the occurrence and during the continuance of an Event of Default, upon
the Collateral Agent’s request and at the expense of the relevant Grantor, such
Grantor shall promptly (i) cause independent public accountants or others
reasonably satisfactory to the Collateral Agent to furnish to the Collateral
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Accounts Receivable, (ii) deliver to the Collateral
Agent all original and other documents evidencing, and relating to, the
agreements and transactions which gave rise to the Accounts Receivable,
including all original orders, invoices and shipping receipts and (iii) furnish
to the Collateral Agent the contact information and other information regarding
any Account Debtor under any Accounts Receivable.

 

  (b)

The Collateral Agent shall have the right at any time following the occurrence
and during the continuance of an Event of Default to notify (with a copy to the
relevant Grantor), or require any Grantor to notify, any Account Debtor of the
Collateral Agent’s Security Interest in the Accounts Receivable and any
Supporting Obligation and the Collateral Agent may in such circumstances:
(i) direct the Account Debtors under any Accounts Receivable to make payment of
all amounts due or to become due to any Grantor thereunder directly to the
Collateral Agent, (ii) notify, or require a Grantor to notify, each person
maintaining a lockbox or similar arrangement to which Account Debtors under any
Accounts Receivable have been directed to make payment to remit all amounts
representing collections on checks and other payment items from time to

 

22



--------------------------------------------------------------------------------

  time sent to or deposited in such lockbox or other arrangement directly to the
Collateral Agent, (iii) communicate with obligors under the Accounts Receivable
to verify with them to the Collateral Agent’s satisfaction the existence, amount
and terms of any Accounts Receivable and (iv) enforce, at the expense of any
Grantor, collection of any such Accounts Receivable and to adjust, settle or
compromise the amount or payment thereof. If the Collateral Agent notifies a
Grantor that it has elected to collect the Accounts Receivable in accordance
with the preceding sentence, any payments of Accounts Receivable received by
such Grantor shall be deposited promptly (and in any event within two Business
Days after the Collateral Agent notifies the Grantor of the account details of
the Cash Collateral Account and accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit)
by such Grantor in the exact form received, duly indorsed by such Grantor to the
Collateral Agent or in blank, if required, in a Cash Collateral Account
maintained under the sole dominion and control of the Collateral Agent and until
so turned over, all amounts and Proceeds (including cash, checks, non-cash items
and other instruments) received by such Grantor in respect of the Accounts
Receivable, any Supporting Obligation or Collateral Support shall be received in
trust for the benefit of the Collateral Agent hereunder and shall be segregated
from other funds of such Grantor and the Grantor shall not adjust, settle or
compromise the amount or payment of any Accounts Receivable, or release wholly
or partly any Account Debtor or obligor thereof, or allow any credit or discount
thereon without the prior written consent of the Collateral Agent. All amounts
and Proceeds while held by the Collateral Agent (or by a Grantor in trust for
the Collateral Agent and the Secured Parties) shall continue to be held as
collateral security for all of the Secured Obligations and shall not constitute
payment thereof until applied as provided in Section 7.3 hereof.

 

  (c) If at any time any Grantor shall take a security interest in any property
of an Account Debtor or any other person to secure payment and performance of an
Account in excess of $1,000,000, to the extent permissible under the document
granting a security interest without the requirement of any notice to, or
consent or other action by, such Account Debtor or such other person, such
Grantor shall promptly assign such security interest to the Collateral Agent.
Such assignment need not be filed of public record unless necessary to continue
the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other person granting the security
interest.

 

  (d)

With respect to any Accounts Receivable in excess of $1,000,000 individually or
$1,000,000 in the aggregate that is evidenced by, or constitutes, Chattel Paper,
each Grantor shall cause each originally executed copy thereof to be delivered
to the Collateral Agent (or its agent or designee) appropriately indorsed to the
Collateral Agent or indorsed in blank: (i) with respect to any such Accounts
Receivable in existence on the date hereof, on or prior to the date hereof and
(ii) with respect to any such Accounts Receivable hereafter arising, as soon as

 

23



--------------------------------------------------------------------------------

  practicable, and in any event within ten days of such Grantor acquiring rights
therein. With respect to any Accounts Receivable in excess of $1,000,000
individually or $5,000,000 in the aggregate that constitutes Electronic Chattel
Paper, each Grantor shall take all steps necessary to give the Collateral Agent
“control” (as defined in Section 9-105 of the UCC) over such Accounts Receivable
(x) with respect to any such Accounts Receivable in existence on the date
hereof, on or prior to the date hereof and (y) with respect to any such Accounts
Receivable hereafter arising, within ten days of such Grantor acquiring rights
therein. Any Accounts Receivable not otherwise required to be delivered or
subjected to the control of the Collateral Agent in accordance with this
Section 4.6 shall be delivered or subjected to such control upon the request of
the Collateral Agent following the occurrence and continuance of an Event of
Default.

 

Section 4.7 Pledged Collateral, Deposit Accounts

 

  (a) Except as permitted by the Credit Agreement, each Grantor hereby covenants
and agrees that, without the prior written consent of the Collateral Agent, it
shall not vote or take any other action to amend or terminate any Partnership
Agreement, LLC Agreement, certificate of incorporation, by-laws or other
Organizational Documents in any way that adversely affects the validity,
perfection or priority of the Collateral Agent’s Security Interest. Each Grantor
hereby covenants and agrees that, on or after the date hereof, without the prior
written consent of the Collateral Agent, it will not designate or specify in any
applicable document or contract that any of the Pledged LLC Interests or the
Pledged Partnership Interests are governed by Article 8 of the UCC unless it
shall cause certificates to be issued in respect of such Equity Interest and
deliver such certificates to the Collateral Agent in accordance with the terms
of Section 4.7(e)(iii) hereof.

 

  (b) [Reserved]

 

  (c)

Each Grantor hereby covenants and agrees that, in the event it establishes or
acquires rights in any Pledged Stock, Pledged Partnership Interests, or Pledged
LLC Interests (or any certificates or other instruments representing any of the
foregoing) constituting Collateral, or any Securities Accounts, Commodity
Accounts or Deposit Accounts (other than any Excluded Deposit Accounts or
Excluded Control Accounts) or any Excluded Deposit Account ceases to be an
Excluded Deposit Account or any Excluded Control Account ceases to be an
Excluded Control Account or any Immaterial Subsidiary (the Equity Interests in
which are held by such Grantor) ceases to be an Immaterial Subsidiary (other
than due to designation as an Unrestricted Subsidiary), in each case during any
fiscal quarter of the Grantors ending after the date of this Agreement, such
Grantor shall deliver to the Collateral Agent, not later than the delivery of
the Compliance Certificate of such fiscal quarter (or such later date as is
acceptable to the Collateral Agent in its sole discretion), a completed Security
Supplement together

 

24



--------------------------------------------------------------------------------

  with all supplements to the relevant Pledge and Security Disclosure Letter,
reflecting such new Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests (or any certificates or other instruments representing any of the
foregoing), Securities Accounts, Commodity Accounts or Deposit Accounts (with
each Excluded Deposit Account or Excluded Control Account listed in such
supplements to the Pledge and Security Disclosure Letter being indicated by an
asterisk). Notwithstanding the foregoing, it is understood and agreed that the
Security Interest of the Collateral Agent shall attach to all Pledged
Collateral, Securities Accounts, Commodities Accounts and Deposit Accounts
(other than Excluded Deposit Accounts and Excluded Control Accounts)
constituting Collateral immediately upon such Grantor’s acquisition of rights
therein and shall not be affected by the failure of such Grantor to deliver a
supplement to Schedule 3.6 to the Pledge and Security Disclosure Letter as
required hereby.

 

  (d) Each Grantor hereby covenants and agrees that it shall enforce its rights
with respect to any Pledged Collateral, Deposit Accounts, Commodity Accounts and
Securities Accounts as is consistent with its ordinary course of business.

 

  (e) Each Grantor agrees that with respect to (x) any Securities Accounts,
Commodity Accounts or Deposit Accounts (other than Excluded Deposit Accounts and
Excluded Control Accounts) listed on Schedule 3.6 to the Pledge and Security
Disclosure Letter on the date of this Agreement, it will comply with the
provisions of this Section 4.7(e) promptly, and in any event no later than the
date set forth on Schedule 5.12 to the Credit Agreement, and (y) any Pledged
Collateral and any Securities Account, Commodities Account or Deposit Account
(other than Excluded Deposit Accounts and Excluded Control Accounts)
constituting Collateral not listed on Schedule 3.6 to the Pledge and Security
Disclosure Letter on the date of this Agreement, it shall comply with the
provisions of this Section 4.7(e) promptly, and in any event within 15 days (or,
in the case of Securities Accounts, Commodity Accounts or Deposit Accounts
(other than Excluded Deposit Accounts and Excluded Control Account), 30 days)
(or such later date as is acceptable to the Collateral Agent in its sole
discretion) of such Grantor acquiring rights therein (or of any Deposit Account
ceasing to be an Excluded Deposit Account or any Control Account ceasing to be
an Excluded Control Account or, with respect to the Equity Interests held by
such Grantor in an Immaterial Subsidiary, the applicable Immaterial Subsidiary
ceasing to be an Immaterial Subsidiary other than due to designation as an
Unrestricted Subsidiary), in each case in form and substance reasonably
satisfactory to the Collateral Agent.

 

  (i) With respect to any Pledged Collateral consisting of Securities Accounts,
Securities Entitlements, Commodity Accounts or Commodity Contracts it shall use
commercially reasonable efforts to cause the Securities Intermediary or
Commodity Intermediary, as applicable, maintaining such Securities Account,
Securities Entitlement or Commodity Account to enter into a Control Account
Agreement.

 

25



--------------------------------------------------------------------------------

  (ii) With respect to any Deposit Account (other than any Excluded Deposit
Account), it shall use commercially reasonable efforts to cause the depositary
institution maintaining such account to enter into a Deposit Account Control
Agreement.

 

  (iii) With respect to any Pledged Collateral constituting Certificated
Securities and any Instruments or Tangible Chattel Paper acquired or pledged on
or after the date hereof, other than as agreed to by the Collateral Agent in its
reasonable discretion, it shall promptly deliver or cause to be delivered to the
Collateral Agent (or its agent or designee) all such Certificated Securities,
Instruments and Tangible Chattel Paper, stock powers duly executed in blank or
other instruments of transfer reasonably satisfactory to the Collateral Agent
and all other instruments and documents as the Collateral Agent may reasonably
request or that are necessary to give effect to the pledge granted hereby.

 

  (iv) With respect to any Pledged Collateral constituting Uncertificated
Securities, upon the reasonable request of the Collateral Agent, it shall cause
the issuer thereof either (i) to register the Collateral Agent as the registered
owner of such Uncertificated Security, upon original issue or registration of
transfer or (ii) to promptly (but in any event within 30 days of such request)
agree in writing with such Grantor and the Collateral Agent that such issuer
will comply with instructions originated by the Collateral Agent with respect to
such Uncertificated Security without further consent of such Grantor, such
agreement to be in form and substance reasonably satisfactory to the Collateral
Agent.

 

  (v) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the right, without notice to the Grantors, to
(A) transfer all or any portion of the Pledged Collateral to its name or the
name of its nominee or agent and (B) exchange any certificates or Instruments
representing any Investment Property for certificates or Instruments of smaller
or larger denominations. Notwithstanding anything to the contrary set forth in
any Deposit Account Control Agreement, Control Account Agreement or elsewhere,
the Collateral Agent agrees not to deliver any notice of exclusive control (or
equivalent) or similar instructions to any relevant depositary institution,
Securities Intermediary or Commodity Intermediary (as applicable) unless an
Event of Default has occurred and is continuing.

 

26



--------------------------------------------------------------------------------

  (f) Voting and Distributions

 

  (i) So long as no Event of Default shall have occurred and be continuing:

 

  (A) except as otherwise provided in this Section 4.7 or elsewhere herein or in
the Credit Agreement, each Grantor shall be entitled to exercise or refrain from
exercising any and all voting and other consensual rights pertaining to the
Pledged Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement, the Credit Agreement or the other Credit Documents;
unless the result thereof could reasonably be expected to materially and
adversely affect the rights and remedies of any of the Secured Parties under
this Agreement, the Credit Agreement or any other Credit Document or the ability
of the Secured Parties to exercise the same;

 

  (B) the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Grantor all proxies and other instruments as
such Grantor may from time to time reasonably request for the purpose of
enabling such Grantor to exercise the voting and other consensual rights when
and to the extent that it is entitled to exercise the same pursuant to clause
(f)(i)(A) above and to receive the cash Dividends that it is entitled to receive
pursuant to clause (f)(i)(C) below; and

 

  (C)

each Grantor shall be entitled to receive and retain any and all cash Dividends,
interest, principal, distributions, Securities or other property paid on the
Pledged Collateral to the extent and only to the extent that such cash
Dividends, interest, principal, distributions, Securities or other property are
permitted by, and otherwise paid in accordance with, the terms and conditions of
the Credit Agreement, the other Credit Documents and applicable laws. All
noncash Dividends, interest, principal, distributions, Securities or other
property, and all Dividends, interest, principal, distributions, Securities or
other property paid or payable in cash or otherwise in connection with a partial
or total liquidation or dissolution, return of capital, capital surplus or
paid-in surplus, and all other distributions (other than distributions referred
to in the preceding sentence) made on or in respect of the Pledged Collateral,
whether paid or payable in cash or otherwise, whether resulting from a
subdivision, combination or reclassification of the outstanding Stock of the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation,

 

27



--------------------------------------------------------------------------------

  acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Collateral (subject to Section 2.2)
without any further action. Such Grantor shall take all steps, if any, necessary
or reasonably requested by the Collateral Agent pursuant to the terms of this
Agreement to ensure that the Collateral Agent obtains a valid and perfected
security interest in and, if applicable, “control” (as defined in Article 8 or
Article 9 of the UCC, as applicable) over such noncash Dividends, interest,
principal, distributions, Securities or other property (including delivery
thereof to the Collateral Agent (or its agent or designee)) constituting
Collateral and pending any such action such Grantor shall be deemed to hold such
noncash Dividends, interest, principal, distributions, Securities or other
property in trust for the benefit of the Collateral Agent and, to the extent
necessary to create and/or maintain the validity, perfection or priority of the
Security Interest in such property shall be segregated from all other property
of such Grantor.

 

  (ii) Upon the occurrence and during the continuance of an Event of Default:

 

  (A) upon written notice by the Collateral Agent to the Grantors, all rights of
the Grantors to exercise or refrain from exercising the voting and other
consensual rights that they would otherwise be entitled to exercise pursuant
hereto shall cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right to exercise such voting
and other consensual rights; provided that, subject to the terms of the Credit
Agreement, the Collateral Agent shall have the right from time to time following
the occurrence and during the continuance of an Event of Default to permit the
Grantors to exercise such rights;

 

  (B) in order to permit the Collateral Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all Dividends, interest and other distributions that it may be entitled
to receive hereunder: (1) the Grantors shall promptly execute and deliver (or
cause to be executed and delivered) to the Collateral Agent (or its agent or
designee) all proxies, Dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (2) each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth in Section 6.1; and

 

  (C)

upon written notice by the Collateral Agent to the Grantors, all rights of the
Grantors to Dividends, interest or principal that any

 

28



--------------------------------------------------------------------------------

  Grantor is authorized to receive pursuant to clause (f)(i)(C) above shall
cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such Dividends, interest or principal.

After all Event of Defaults have been cured or waived or the underlying notice
(if applicable) has been rescinded, each Grantor will have the right to exercise
the voting and consensual rights and powers that it would otherwise be entitled
to exercise pursuant to the terms of clause (f)(i) above.

 

Section 4.8 Intellectual Property

 

  (a) In the case of any Collateral (whether now owned or hereafter acquired)
consisting of registrations of or applications for U.S. Patents, Trademarks and
Copyrights, each Grantor shall execute and deliver to the Collateral Agent
short-form security agreements substantially in the form of Exhibit F-1, Exhibit
F-2 or Exhibit F-3 (each, an “Intellectual Property Security Agreement”)
covering all such Patents, Trademarks and Copyrights, respectively, in
appropriate form for recordation with the United States Patent and Trademark
Office or United States Copyright Office with respect to the security interest
of the Collateral Agent to the extent requested by the Collateral Agent on the
Closing Date or pursuant to paragraph (b) below.

 

  (b) In the event that any Grantor, either itself or through any agent,
employee, licensee or designee, files or acquires a registration of or
application for any U.S. Patent, Trademark or Copyright with the United States
Patent and Trademark Office, United States Copyright Office or any office or
agency in any political subdivision of the United States during any fiscal
quarter, such Grantor shall deliver to the Collateral Agent a completed Security
Supplement together with all supplements to the Disclosure Letter not later than
the delivery of the Compliance Certificate for such fiscal quarter, and shall
execute and deliver any and all agreements, instruments, documents and papers as
the Collateral Agent may reasonably request to evidence the Collateral Agent’s
Security Interest in such Patent, Trademark or Copyright, including an
Intellectual Property Security Agreement.

 

  (c) Upon the occurrence and during the continuance of an Event of Default,
each Grantor shall use commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright License, Patent License,
Trademark License or Trade Secret License to effect the assignment of all of
such Grantor’s right, title and interest thereunder to the Collateral Agent or
its designee.

 

29



--------------------------------------------------------------------------------

Section 4.9 Covenants in Credit Agreement

Each Grantor shall take, or refrain from taking, as the case may be, each action
that is necessary to be taken or not taken, so that no breach of the covenants
in the Credit Agreement pertaining to actions to be taken, or not taken, by such
Grantor will result.

SECTION 5

FURTHER ASSURANCES; ADDITIONAL GRANTORS

 

Section 5.1 Further Assurances

 

  (a) Each Grantor agrees that from time to time, at its expense, it shall
promptly execute and deliver to the Collateral Agent (or its agent or designee)
all further instruments and documents and take all further action that the
Collateral Agent may reasonably request, in order to create and/or maintain the
validity, perfection or priority of and protect any Security Interest granted or
purported to be granted hereby or to enable the Collateral Agent, upon the
occurrence and during the continuance of an Event of Default, to exercise and
enforce its rights and remedies hereunder with respect to any Collateral.
Without limiting the generality of the foregoing, such Grantor shall:

 

  (i) execute, acknowledge, deliver or cause to be duly filed (as applicable)
all such further instruments, documents, endorsements, powers of attorney or
notices, and take all such actions as the Collateral Agent may deem necessary
(by notice to such Grantor) or from time to time reasonably request, to
preserve, protect and perfect the Security Interest and the rights and remedies
created hereby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interests and the filing of any financing statements (including
fixture filings) or other documents in connection herewith or therewith;

 

  (ii) take all actions the Collateral Agent may deem necessary (by notice to
such Grantor) or from time to time reasonably request, to ensure the recordation
of appropriate evidence of the Security Interest granted hereunder in the
Intellectual Property owned by the Grantor with any Intellectual Property
Registry in which said Intellectual Property is registered or in which an
application for registration is pending; and

 

  (iii) at the Collateral Agent’s request, appear in and defend any action or
proceeding that could reasonably be expected to adversely affect such Grantor’s
title to or the Collateral Agent’s Security Interests in all or any part of the
Collateral.

 

30



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, no Grantor
shall be required to take any action hereunder (including, without limitation,
with respect to the perfection or priority of the Security Interest granted
herein) to the extent that the cost or burden of such action is excessive in
relation to the benefit to the Secured Parties of the taking of such action as
reasonably determined by the Collateral Agent, in consultation with the
Borrower.

 

  (b) All instruments, agreements or other documents executed, authorized or
delivered pursuant to Section 5.1(a) shall contain terms and conditions no more
onerous or burdensome with respect to any Grantor than the terms and provisions
of this Agreement. Without limiting the generality of the foregoing, each
Grantor hereby authorizes the Collateral Agent, following the occurrence and
during the continuance of an Event of Default, with notice thereof to such
Grantor, to supplement this Agreement by supplementing the Pledge and Security
Disclosure Letter or adding additional schedules hereto to identify specifically
any asset or item of Collateral that constitutes Copyrights, Patents or
Trademarks or any exclusive inbound licenses to the foregoing; provided,
however, that such Grantor shall have the right, exercisable within five
(5) Business Days after notice by the Collateral Agent with respect to such
Collateral, to advise the Collateral Agent in writing of any inaccuracy of the
representations and warranties made by such Grantor hereunder with respect to
such Collateral.

 

  (c) Each Grantor hereby authorizes the Collateral Agent, at the expense of the
Grantor, to file a Record or Records, including financing statements,
continuation statements and, in each case, amendments thereto, in all United
States jurisdictions and with all filing offices as the Collateral Agent may
determine, in its reasonable discretion, are necessary or advisable to perfect
(or release) the Security Interest granted to the Collateral Agent herein,
without the signature of such Grantor. Such financing statements may describe
the Collateral in the same manner as described herein or may contain an
indication or description of the Collateral that describes such property in any
other manner as the Collateral Agent may determine, in its reasonable
discretion, is necessary, advisable or prudent to ensure the perfection of the
Security Interest in the Collateral granted to the Collateral Agent herein,
including describing such property as “all assets, whether now owned or
hereafter acquired” or “all personal property, whether now owned or hereafter
acquired” or words of similar import. The Collateral Agent agrees to make
available copies of all such Records to the applicable Grantor upon the
recordation thereof by each applicable filing office. Each Grantor agrees that a
photographic or other reproduction of a financing statement shall be sufficient
as a financing statement and may be filed as a financing statement in the
jurisdictions listed in Schedule 3.3 to the Pledge and Security Disclosure
Letter.

 

31



--------------------------------------------------------------------------------

Section 5.2 Additional Grantors

From time to time subsequent to the date hereof, additional persons may become
parties hereto as additional Grantors (each, an “Additional Grantor”) by
executing a Joinder Agreement. Upon delivery of any such Joinder Agreement to
the Collateral Agent, notice of which is hereby waived by the Grantors, each
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
such Additional Grantor were an original signatory hereto. Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of the Collateral Agent not to cause any Subsidiary to become an
Additional Grantor hereunder. This Agreement shall be fully effective as to any
Grantor that is or becomes a party hereto regardless of whether any other person
becomes or fails to become or ceases to be a Grantor hereunder.

SECTION 6

COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT

 

Section 6.1 Power of Attorney

Each Grantor hereby irrevocably makes, constitutes and appoints the Collateral
Agent (and all duly authorized officers or agents designated by the Collateral
Agent) as such Grantor’s true and lawful agent, proxy and attorney-in-fact, with
full power and authority in the place and stead of such Grantor and in the name
of such Grantor, the Collateral Agent or otherwise, from time to time in the
Collateral Agent’s reasonable discretion, to take any and all actions and to
execute any and all instruments and documents that the Collateral Agent may deem
reasonably necessary to accomplish the purposes of this Agreement, including but
not limited to the following:

 

  (a) upon the occurrence of an Event of Default which is continuing,

 

  (i) to receive, endorse, assign, collect and deliver any and all notes,
acceptances, checks, drafts, money orders or other instruments, documents and
Chattel Paper or other evidences of payment relating to the Collateral;

 

  (ii) to ask for, demand, collect, sue for, recover, compound, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral;

 

32



--------------------------------------------------------------------------------

  (iii) to sign the name of such Grantor on any invoice, Document, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices or other documents relating to any
of the Collateral;

 

  (iv) to send verifications of Accounts Receivable or Contracts to any Account
Debtor or parties to the Contracts, as applicable;

 

  (v) to commence and prosecute any and all suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral;

 

  (vi) to settle, compromise, compound, adjust or defend any claims, actions,
suits or proceedings relating to all or any of the Collateral;

 

  (vii) to notify and direct, or to require such Grantor to notify and direct,
Account Debtors or parties to the Contracts to make payment directly to the
Collateral Agent or as the Collateral Agent shall direct;

 

  (viii) to exercise the right to vote the Pledged Stock, Pledged LLC Interests
and Pledged Partnership Interests, and all other rights, powers, privileges and
remedies to which a holder of such Pledged Collateral would be entitled
(including without limitation giving or withholding written consents of
stockholders, calling special meetings of stockholders and voting at such
meetings), with full power of substitution to do so; and such proxy shall be
effective automatically and without the necessity of any action (including any
transfer of any Pledged Stock, Pledged LLC Interests or Pledged Partnership
Interests on the record books of the issuer thereof) by any Person (including
the issuer of the Pledged Stock, Pledged LLC Interests or Pledged Partnership
Interests, or any officer or agent thereof);

 

  (ix) to collect and receive all cash dividends, interest, principal and other
distributions made on the Pledged Stock, Pledged LLC Interests or Pledged
Partnership Interests;

 

  (x) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral;

 

33



--------------------------------------------------------------------------------

  (xi) to prepare, sign and file for recordation in any Intellectual Property
Registry, appropriate evidence of the Security Interest granted herein in
Intellectual Property in the name of such Grantor as assignor;

 

  (xii) to take or cause to be taken all actions necessary to perform or comply
or cause performance or compliance with the terms of this Agreement, including
to pay or discharge Taxes or Liens (other than Permitted Liens) levied or placed
upon or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the Collateral
Agent in its discretion, any such payments made by the Collateral Agent to
become obligations of such Grantor to the Collateral Agent, due and payable
immediately without demand; and

 

  (xiii) generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and to
do, at the Collateral Agent’s option and such Grantor’s expense, at any time or
from time to time, all acts and things that the Collateral Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Collateral Agent’s Security Interest therein in order to effect the intent of
this Agreement, all as fully and effectively as such Grantor might do, and

 

  (b) to prepare, execute and file Records (including UCC financing statements)
as further described in Section 5.1(c).

 

Section 6.2 No Duty on the Part of Collateral Agent or Secured Parties

Notwithstanding any other provision of this Agreement, nothing herein contained
shall be construed as requiring or obligating the Collateral Agent, any other
Secured Party or any of their respective officers, directors, employees or
agents to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Collateral Agent or any other Secured
Party, or to present or file any claim or notice, or to take any action with
respect to the Collateral or any part thereof or the moneys due or to become due
in respect thereof or any property covered thereby, and no action taken or
omitted to be taken by the Collateral Agent, any other Secured Party or any of
their respective officers, directors, employees or agents with respect to the
Collateral or any part thereof shall give rise to any defense, counterclaim or
offset in favor of any Grantor or to any claim or action against the Collateral
Agent, any other Secured Party or any of their respective officers, directors,
employees or agents. It is understood and agreed that the appointment of the
Collateral Agent as the agent and attorney-in-fact of each Grantor for the
purposes set forth above is coupled with an interest and is irrevocable as to
each Grantor until this Agreement is terminated and all Security Interests
created hereby with respect to the Collateral of such Grantor are released. The
provisions of this Section 6.2 shall in no

 

34



--------------------------------------------------------------------------------

event relieve any Grantor of any of its obligations hereunder or under any other
Credit Document with respect to the Collateral or any part thereof or impose any
obligation on the Collateral Agent, any other Secured Party or any of their
respective officers, directors, employees or agents to proceed in any particular
manner with respect to the Collateral or any part thereof, or in any way limit
the exercise by the Collateral Agent, any other Secured Party or any of their
respective officers, directors, employees or agents of any other or further
right that it may have on the date of this Agreement or hereafter, whether
hereunder, under any other Credit Document, by law or otherwise. The Collateral
Agent and the other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to the Grantors for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

Section 6.3 Authority, Immunities and Indemnities of Collateral Agent

Each Grantor acknowledges, and, by acceptance of the benefits hereof, each
Secured Party agrees, that the rights and responsibilities of the Collateral
Agent under this Agreement with respect to any action taken by the Collateral
Agent or the exercise or non-exercise by the Collateral Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as among the Secured Parties,
be governed by the Credit Agreement and that the Collateral Agent shall have, in
respect thereof, all rights, remedies, immunities and indemnities granted to it
in the Credit Agreement. By acceptance of the benefits hereof, each Secured
Party that is not a Lender agrees to be bound by the provisions of the Credit
Agreement applicable to the Collateral Agent, including Article 10 thereof, as
fully as if such Secured Party were a Lender. The Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 7

REMEDIES

 

Section 7.1 Remedies Upon Event of Default

 

  (a) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of a secured party on default
under the UCC (whether or not the UCC applies to the affected Collateral) or any
other applicable law, and without limiting the foregoing, also may pursue any of
the following separately, successively or simultaneously:

 

  (i) with respect to any Collateral consisting of Intellectual Property, on
demand, cause the Security Interest to become an assignment, transfer and
conveyance of any or all of such Collateral by the applicable Grantors to the
Collateral Agent, or to license or sublicense, whether general, special or
otherwise, and whether on an exclusive or non-exclusive basis, any such
Collateral throughout the world on such terms and conditions and in such manner
as the Collateral Agent shall determine (other than in violation of any
then-existing licensing arrangements to the extent that waivers cannot be
obtained);

 

35



--------------------------------------------------------------------------------

  (ii) require a Grantor to, and each Grantor hereby agrees that it shall at its
expense and promptly upon request of the Collateral Agent forthwith, assemble
all or part of the Collateral as directed by the Collateral Agent and make it
available to the Collateral Agent at a place to be designated by the Collateral
Agent that is reasonably convenient to both parties;

 

  (iii) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Collateral and to enter without
breach of the peace any premises owned or leased by the Grantors where the
Collateral may be located for the purpose of taking possession of or removing
the Collateral;

 

  (iv) prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate;

 

  (v) exercise dominion and control over, issue a notice of exclusive control
with respect to and refuse to permit further withdrawals (whether of money,
securities, instruments or other property) from any Cash Collateral Account
maintained with the Collateral Agent constituting part of the Collateral, it
being acknowledged by the Collateral Agent that a notice of exclusive control
will be issued by the Collateral Agent only upon the occurrence and during the
continuance of an Event of Default;

 

  (vi)

without prior notice except as specified below, sell, assign, lease, license (on
an exclusive or non-exclusive basis) or otherwise dispose of the Collateral or
any part thereof in one or more parcels at public or private sale or at any
broker’s board or on any securities exchange, at any of the Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, at such time
or times and at such price or prices and upon such other terms as the Collateral
Agent may deem reasonable; provided that (A) the Collateral Agent shall be
authorized at any such sale (if it deems it

 

36



--------------------------------------------------------------------------------

  advisable to do so) to restrict the prospective bidders or purchasers to
persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, (B) upon consummation of any such sale the Collateral Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold, (C) each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and (D) each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Grantor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted; and

 

  (vii) with respect to any Collateral consisting of contracts or agreements,
the Collateral Agent may notify or require a Grantor to notify any counterparty
to such contract or agreement to make all payments thereunder directly to the
Collateral Agent.

 

  (b) The Collateral Agent or any other Secured Party may be the purchaser of
any or all of the Collateral at any sale thereof and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Secured Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

 

  (c)

Each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
the UCC or other applicable law, any notice made shall be deemed reasonable if
sent to such Grantor or the Borrower, addressed as set forth in the notice
provisions of the Credit Agreement, at least ten days prior to (i) the date of
any such public sale or (ii) the time after which any such private sale or other
disposition may be made. Such notice, in the case of a public sale, shall state
the time and place for such sale and, in the case of a sale at a broker’s board
or on a securities exchange, shall state the board or exchange at which such
sale is to be made and the day on which the Collateral, or portion thereof, will
first be offered for sale at such board or exchange. Any such public sale shall
be held at such time or times during ordinary business hours and at such place
or places as the Collateral Agent may fix and state in the notice (if any) of
such sale. At any such sale, the Collateral, or portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine. The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such

 

37



--------------------------------------------------------------------------------

  Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned. In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. For purposes hereof, a written agreement to
purchase the Collateral or any portion thereof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and the Grantors shall not be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Secured Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
upon the Collateral and to sell the Collateral or any portion thereof pursuant
to a judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Each Grantor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price that might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.

 

  (d) If the Proceeds of any sale or other disposition of the Collateral are
insufficient to pay the entire outstanding amount of the Secured Obligations,
the Grantors shall be jointly and severally liable for deficiency. Each Grantor
further agrees that a breach of any of the covenants contained in this Section
will cause irreparable injury to the Collateral Agent, that the Collateral Agent
has no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section shall be specifically
enforceable against the Grantors, and the Grantors hereby waive and agree not to
assert any defenses in an action for specific performance of such covenants
except for a defense that no Event of Default has occurred or is continuing
under the Credit Agreement. Nothing in this Section shall in any way alter the
rights of the Collateral Agent hereunder.

 

  (e) The Collateral Agent may sell the Collateral without giving any warranties
as to the Collateral. The Collateral Agent may specifically disclaim or modify
any warranties of title or the like. This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.

 

  (f) The Collateral Agent shall have no obligation to marshal any of the
Collateral.

 

38



--------------------------------------------------------------------------------

Section 7.2 Intellectual Property

For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Section at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable during the term of this Agreement, non-exclusive
license (exercisable without payment of royalty or other compensation to the
Grantors) to use, license or sub-license any of the Collateral consisting of
Intellectual Property subject, in the case of Trademarks, to sufficient rights
to quality control and inspection in favor of such Grantor to avoid the risk of
invalidation of such Trademarks, now owned or hereafter acquired by such
Grantor, and wherever the same may be located, and including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided that only upon the occurrence and
during the continuance of an Event of Default, may such license to the
Collateral Agent be exercised, at the option of the Collateral Agent.

 

Section 7.3 Application of Proceeds

At such intervals as may be agreed upon by the Borrower and the Collateral
Agent, or, if and whenever any Event of Default has occurred and is continuing,
the Collateral Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Cash Collateral Account, any Securities
Account or any Deposit Account, and any proceeds of the guarantee set forth in
Article 8 of the Credit Agreement, in payment of the Obligations in the
following order: first, to unpaid and unreimbursed costs, expenses and fees of
the Administrative Agent and the Collateral Agent (including to reimburse
ratably any other Secured Parties which have advanced any of the same to the
Collateral Agent), and second, to the Administrative Agent, for application by
it toward payment of all amounts then due and owing and remaining unpaid in
respect of the Obligations pro rata among the Secured Parties according to the
amount of the Obligations then due and owing and remaining unpaid to the Secured
Parties. Any balance of such Proceeds remaining after the Obligations have been
paid in full (other than Obligations under or in respect of any Secured Hedge
Agreements and Secured Treasury Services Agreements and contingent
indemnification obligations for which no claim has been made), all Commitments
have terminated or expired and no Letter of Credit shall be outstanding (unless
cash collateralized in an amount equal to 103% of Letter of Credit Usage as of
such date on terms reasonably satisfactory to the Issuing Bank) shall be paid
over to the Borrower or to whomsoever may be lawfully entitled to receive the
same. For purposes of this Section 7.3, to the extent that any Obligation is
unmatured, unliquidated or contingent (other than contingent indemnification
obligations for which no claim has been made) at the time any distribution is to
be made pursuant to clause second above, the Collateral Agent shall allocate a
portion of the amount to be distributed pursuant to such clause for the benefit
of the Secured Parties holding such Obligations and shall hold such amounts for
the benefit of such Secured Parties until such time as such Obligations become
matured, liquidated and/or payable at which time such amounts

 

39



--------------------------------------------------------------------------------

shall be distributed to the holders of such Obligations to the extent necessary
to pay such Obligations in full (with any excess to be distributed in accordance
with this Section 7.3 as if distributed at such time). In making determinations
and allocations required by this Section 7.3, the Collateral Agent may
conclusively rely upon information provided to it by the holder of the relevant
Obligations (which, in the case of the immediately preceding sentence shall be a
reasonable estimate of the amount of the Obligations) and shall not be required
to, or be responsible for, ascertaining the existence of or amount of any
Obligations.

 

Section 7.4 Securities Act, Etc.

 

  (a) Each Grantor understands that compliance with United States federal
securities laws, including but not limited to the Securities Act, might very
strictly limit the course of conduct of the Collateral Agent if the Collateral
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same. Similarly, there
may be other legal restrictions or limitations affecting the Collateral Agent in
any attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” laws or other state securities laws or similar laws analogous in
purpose or effect. Each Grantor recognizes that in light of such restrictions
and limitations the Collateral Agent may, with respect to any sale of the
Pledged Collateral, limit the purchasers to those who will agree, among other
things, to acquire such Pledged Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Collateral Agent, in its sole and absolute discretion exercised
in good faith, (a) may proceed to make such a sale whether or not a registration
statement for the purpose of registering such Pledged Collateral or part thereof
shall have been filed under United States federal securities laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Grantor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the Collateral
Agent shall incur no responsibility or liability for selling all or any part of
the Pledged Collateral at a price that the Collateral Agent, in its sole and
absolute discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section 7.4 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices might exceed substantially the
price at which the Collateral Agent sells.

 

  (b)

If the Collateral Agent shall determine to exercise its right to sell any or all
of the Pledged Stock pursuant to Section 7.1, and if in the reasonable opinion
of the Collateral Agent it is necessary or advisable to have the sale of the
Pledged Stock,

 

40



--------------------------------------------------------------------------------

  or that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will use commercially reasonable efforts
(i) to cause the issuer thereof to execute and deliver, and cause the directors
and officers of such issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
reasonable opinion of the Collateral Agent, necessary or advisable to register
the sale of Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) to cause the registration statement
relating thereto to become effective and to remain effective for a period of six
months from the date of the first public offering of the Pledged Stock, or that
portion thereof to be sold and (iii) to make all amendments thereto and/or to
the related prospectus which, in the reasonable opinion of the Collateral Agent,
are necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to use commercially
reasonable efforts to cause such issuer to comply with the provisions of the
applicable “blue sky” laws or other state securities laws or similar laws
analogous in purpose or effect of any and all jurisdictions which the Collateral
Agent shall reasonably designate and to make available to its security holders,
as soon as practicable, an earnings statement (which need not be audited) which
will satisfy the provisions of Section 11(a) of the Securities Act.

 

  (c) Each Grantor agrees to use commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant hereto valid and binding and in
compliance with any and all other applicable laws. Each Grantor further agrees
that a breach of any of the covenants contained in this Section will cause
irreparable injury to the Collateral Agent, that the Collateral Agent has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section shall be specifically
enforceable against the Grantors, and the Grantors hereby waive and agree not to
assert any defenses in an action for specific performance of such covenants
except for a defense that no Event of Default has occurred or is continuing
under the Credit Agreement. Nothing in this Section shall in any way alter the
rights of the Collateral Agent hereunder.

SECTION 8

STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any

 

41



--------------------------------------------------------------------------------

other rights pertaining to any Collateral. The Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Collateral Agent accords its own property. Neither the
Collateral Agent nor any of its directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon all or any part of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Grantors or
otherwise.

SECTION 9

MISCELLANEOUS

 

Section 9.1 Notices

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 11.01 of the
Credit Agreement.

 

Section 9.2 Security Interest Absolute

All rights of the Collateral Agent hereunder, the Security Interest and all
obligations of the Grantors hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Credit Document, any agreement with respect to any of the
Secured Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Credit Document or any other agreement or instrument, (c) any exchange, release
or non-perfection of any Lien on collateral other than the Collateral, or any
release or amendment or waiver of or consent under or departure from any
Collateral Document or guarantee securing or guaranteeing all or any of the
Secured Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Grantors in respect of
the Secured Obligations or this Agreement (other than the indefeasible payment
in full in cash of the Secured Obligations).

 

Section 9.3 Survival of Agreement

All covenants, agreements, representations and warranties made by the Grantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall survive the execution and
delivery hereof and be considered to have been relied upon by the Secured
Parties and shall survive the making by the Secured Parties of any Credit
Extension, regardless of any investigation made by the Secured Parties or on
their behalf, and shall continue in full force and effect until this Agreement
shall terminate.

 

42



--------------------------------------------------------------------------------

Section 9.4 Binding Effect

This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns, except that no
Grantor may assign or otherwise transfer any of its rights or obligations
hereunder or any interest in the Collateral (and any such assignment or transfer
shall be null and void) except as expressly contemplated by this Agreement or
the Credit Agreement.

 

Section 9.5 Successors and Permitted Assigns

This Agreement will be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of each of the
parties hereto and each of the Secured Parties and their respective successors
and permitted assigns, and nothing herein, express or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and permitted assigns and, to the extent expressly
contemplated hereby or the Credit Agreement, Affiliates of each of the Agents
and Lenders and other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement or any Collateral. All references to any
Credit Party will include any Credit Party as debtor-in-possession and any
receiver or trustee for such Credit Party in any insolvency, bankruptcy or
similar proceeding.

 

Section 9.6 Collateral Agent’s Fees and Expenses; Indemnification

This Agreement incorporates herein the indemnity and reimbursement provisions
set forth in the Credit Agreement as if such provisions were set forth herein,
mutatis mutandis.

 

Section 9.7 Applicable Law

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
(INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

 

43



--------------------------------------------------------------------------------

Section 9.8 Waivers; Amendment

 

  (a) No failure or delay on the part of the Collateral Agent to exercise any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege, or any
abandonment or discontinuance of steps to enforce such a power, right or
privilege, preclude any other or further exercise thereof or the exercise of any
other power, right or privilege. The powers, rights, privileges and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Credit Documents are cumulative and shall be in addition to and independent of
all rights, powers and remedies existing by virtue of any statute or rule of law
or in any of the other Credit Documents or any of the Secured Hedge Agreements
or Secured Treasury Services Agreements. No waiver of any provisions of this
Agreement or any other Credit Document or consent to any departure by the
Grantors therefrom shall in any event be effective unless the same shall be
permitted by paragraphs (b) or (c) below, and then such waiver or consent shall
be effective only in the specific instance and for the purpose for which given.
No notice to or demand on any Grantor in any case shall entitle such Grantor or
any other Grantor to any other or further notice or demand in similar or other
circumstances.

 

  (b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantors, subject to any consent required in
accordance with the Credit Agreement.

 

  (c) Notwithstanding the foregoing, the Collateral Agent may, with the consent
of the Grantors and without the consent of any Lender, Secured Party or other
person, amend, modify or supplement this Agreement in writing to cure any
ambiguity, omission, defect or inconsistency, so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
Issuing Bank.

 

Section 9.9 Waiver of Jury Trial

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF
THIS AGREEMENT OR ANY TRANSACTIONS PROVIDED HEREUNDER OR CONTEMPLATED HEREBY.
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
AGREEMENT OR ANY TRANSACTION PROVIDED HEREUNDER OR CONTEMPLATED HEREBY,

 

44



--------------------------------------------------------------------------------

INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
PARTY WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 9.9 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

Section 9.10 Severability

In case any provision in or obligation under this Agreement is invalid, illegal
or unenforceable in any jurisdiction, the validity, legality and enforceability
of the remaining provisions or obligations, or of such provision or obligation
in any other jurisdiction, will not in any way be affected or impaired thereby.

 

Section 9.11 Counterparts; Effectiveness

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered will be deemed an original, but all such counterparts
together will constitute but one and the same instrument; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement will become effective upon the execution and delivery
of a counterpart hereof by each of the parties hereto. Delivery of an executed
signature page of this Agreement by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart hereof. The
Collateral Agent may also require that any such facsimile or electronic
transmission signatures be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile or electronic transmission signature delivered.

 

45



--------------------------------------------------------------------------------

Section 9.12 Section Headings

Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.

 

Section 9.13 Consent to Jurisdiction and Service of Process

SUBJECT TO CLAUSE (E) OF THE FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS
BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR ANY
OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, THE COURTS OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

 

  (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS HEREUNDER GOVERNED BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK
OR WITH RESPECT TO ANY COLLATERAL SUBJECT HERETO);

 

  (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

  (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 9.1;

 

  (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT;

 

  (E) AGREES THAT THE COLLATERAL AGENT AND THE SECURED PARTIES RETAIN THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

  (F) AGREES THAT THE PROVISIONS OF THIS SECTION 9.13 RELATING TO JURISDICTION
AND VENUE WILL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

46



--------------------------------------------------------------------------------

Section 9.14 Termination, Release

 

  (a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate in accordance with Section 10.08(e) of the Credit
Agreement.

 

  (b) A Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released upon the consummation of any transaction permitted by the
Credit Agreement as a result of which such Grantor ceases to be a Subsidiary or
a Restricted Subsidiary of the Borrower.

 

  (c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to the Credit Agreement or this Agreement, the Security Interest in
such Collateral shall be automatically released.

 

  (d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 9.14, the Collateral Agent shall execute and deliver
to any Grantor at such Grantor’s expense, all UCC termination statements,
releases and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of termination
statements, releases, or other documents pursuant to this Section 9.14 shall be
without recourse to or warranty by the Collateral Agent.

[Remainder of page intentionally left blank]

 

47



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

CYPRESS SEMICONDUCTOR CORPORATION, as Grantor By:

/s/ Thad Trent

Name: Thad Trent Title: Chief Financial Officer and Secretary CYPRESS
SEMICONDUCTOR (MINNESOTA) INC., as Grantor By:

/s/ Thad Trent

Name: Thad Trent Title: Chief Financial Officer and Vice President SPANSION INC.
By:

/s/ Thad Trent

Name: Thad Trent Title: Secretary SPANSION LLC By:

/s/ Randy Furr

Name: Randy Furr

Title: Corporate Executive Vice President and Chief Financial Officer

 

Signature Page – Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

SPANSION TECHNOLOGY LLC By: Spansion Inc., its sole member By:

/s/ Thad Trent

Name: Thad Trent Title: Secretary of Spansion Inc. SPANSION INTERNATIONAL AM,
INC. By:

/s/ Ada Kwon

Name: Ada Kwon Title: Treasurer SPANSION INTERNATIONAL TRADING, INC. By:

/s/ Tom Geren

Name: Tom Geren Title: Vice President, Treasurer and Secretary

 

Signature Page – Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By:

/s/ Jonathon Raven

Name: Jonathon Raven Title: Authorized Signatory

 

Signature Page – Amended and Restated Pledge and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONTROL ACCOUNT AGREEMENT

                 ,         

[Date]

[Name and Address

of Approved Securities

Intermediary]

Ladies and Gentlemen:

Reference is made to account no. [                    ] in the name
[                    ] maintained with you (the “Approved Securities
Intermediary”) by [                    ] (the “Grantor”) into which Assets (as
defined below) are received from time to time (such account, the “Account”). The
Grantor has entered into an Amended and Restated Pledge and Security Agreement,
dated March 12, 2015 (such agreement as further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Pledge and Security
Agreement”), together with Cypress Semiconductor Corporation, the other Grantors
and Additional Grantors (each as defined therein) and Morgan Stanley Senior
Funding, Inc., as collateral agent for the Secured Parties (as defined therein)
(herein in such capacity, the “Collateral Agent”). All references herein to the
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

In connection therewith, the Grantor hereby instructs you (the “Approved
Securities Intermediary”) to:

 

1. maintain the Account as a “securities account” (as defined in the UCC);

 

2. hold in the Account the assets, including all financial assets, securities,
security entitlements and all other property and rights now or hereafter
received in such Account (collectively the “Assets”), including without
limitation those assets listed in Exhibit A attached hereto and made a part
hereof;

 

3. provide to the Collateral Agent, with a duplicate copy to the Grantor, a
monthly statement of Assets and a confirmation statement of each transaction
effected in the Account after such transaction is effected; and

 

A-1



--------------------------------------------------------------------------------

4. honor only the instructions or entitlement orders in regard to or in
connection with the Account or other Assets given by the Collateral Agent (as
defined below), without the consent of the Grantor or any other person or
entity, except that until such time as the Collateral Agent gives a written
notice to the Approved Securities Intermediary in the form of Exhibit B hereto
(a “Notice of Exclusive Control”) and after written revocation of such Notice of
Exclusive Control by the Collateral Agent (on which notice the Approved
Securities Intermediary may rely exclusively), the Grantor acting through an
Authorized Officer may (a) exercise any voting rights that it may have with
respect to any of the Assets, (b) give instructions or entitlement orders to
enter into purchase or sale transactions in the Account and (c) withdraw and
receive for its own use all regularly scheduled ordinary dividends paid with
respect to the Accounts or any other Assets (“Permitted Withdrawals”).

By its signature below, the Approved Securities Intermediary agrees to comply
with the entitlement orders and instructions of the Collateral Agent (including
without limitation any instructions with respect to sales, trades, transfers and
withdrawals of cash or other of the Assets) without the consent of the Grantor
or any other person (it being understood and agreed by the Grantor that the
Approved Securities Intermediary shall have no duty or obligation whatsoever of
any kind or character to have knowledge of the terms of the Pledge and Security
Agreement or to determine whether or not an Event of Default (as defined
therein) has occurred). The Grantor hereby agrees to indemnify and hold harmless
the Approved Securities Intermediary, its affiliates, officers and employees
from and against any and all claims, causes of action, liabilities, lawsuits,
demands and/or damages, including any and all court costs and attorney’s fees,
that may result by reason of the Approved Securities Intermediary complying with
such instructions of the Collateral Agent. In the event that the Approved
Securities Intermediary is sued or becomes involved in litigation as a result of
complying with the above stated written instructions, the Grantor and the
Collateral Agent agree that the Approved Securities Intermediary shall be
entitled to charge all out-of-pocket costs and fees it incurs in connection with
such litigation to the Assets in the Account and withdraw such sums as the costs
and charges accrue.

The Authorized Officer of the Collateral Agent who shall give oral instructions
hereunder shall confirm the same in writing to the Approved Securities
Intermediary within five days after such oral instructions are given. The
Approved Securities Intermediary shall have no liability for its failure to
comply with any entitlement orders or instructions received from a person other
than an Authorized Officer of the Grantor or an Authorized Officer of the
Collateral Agent, as applicable.

For the purpose of this Agreement, the term “Authorized Officer of the Grantor”
shall refer in the singular to                      or                     (each
of whom is, on the date hereof, an officer or director of the Grantor) and
“Authorized Officer of the Collateral Agent” shall refer in the singular to any
person who is a vice president or managing director of the Collateral Agent. In
the event that the Grantor or the Collateral Agent, as applicable, shall find it
advisable to designate a replacement of any of its Authorized Officers, written
notice of any such replacement shall be given to each other party hereto, and
the term “Authorized Officer of the

 

A-2



--------------------------------------------------------------------------------

Grantor” or “Authorized Officer of the Collateral Agent”, as applicable, shall
be deemed to be amended as set forth in such notice automatically upon receipt
of such notice by each other party hereto.

Except with respect to the obligations and duties as set forth herein, this
Agreement shall not impose or create any obligations or duties upon the Approved
Securities Intermediary greater than or in addition to the customary and usual
obligations and duties of the Approved Securities Intermediary to the Grantor.

As long as the Assets are pledged to the Collateral Agent: (i) the Approved
Securities Intermediary will not apply the Assets to cover margin debits or
calls in any other accounts of the Grantor and (ii) the Approved Securities
Intermediary agrees that, except for liens resulting from customary commissions,
fees, or charges based upon settling transactions in the Account, it
subordinates in favor of the Collateral Agent any security interest, lien or
right of setoff the Approved Securities Intermediary may have. The Approved
Securities Intermediary acknowledges that it has not received notice of any
other security interest in the Account or the Assets. In the event any such
notice is received, the Approved Securities Intermediary will promptly notify
the Collateral Agent. The Grantor herein represents that the Assets are free and
clear of any lien or encumbrances and agrees that, with the exception of the
security interest granted to the Collateral Agent, no lien or encumbrance will
be placed by it on the Assets without the express written consent of both the
Collateral Agent and the Approved Securities Intermediary.

All notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy or other electronic
transmission), and, unless otherwise expressly provided herein, shall be deemed
to have been duly given or made when delivered, or three business days after
being deposited in the mail, postage prepaid, or, in the case of telecopy or
electronic notice, when received, addressed as follows in the case of the
Grantor and the Collateral Agent or to such other address as may be hereafter
notified by the respective parties hereto:

 

The Grantor: [Address] Attention: Telecopy: Telephone: with a copy to:
[                    ] [Address] Attention: Telecopy: Telephone: The Collateral
Agent: Morgan Stanley Senior Funding, Inc. 1300 Thames Street Thames Street
Wharf, 4th Floor Baltimore, MD 21231 Attention: Steven Delany E-mail:
docs4loans@ms.com Telephone: 443-627-4555

 

A-3



--------------------------------------------------------------------------------

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and it and the rights and
obligations of the parties hereto shall be governed by, and construed and
enforced in accordance with the laws of the State of New York without regard to
conflict of law principles thereof that would result in the application of any
law other than the law of the State of New York, and the Approved Securities
Intermediary’s jurisdiction for the purposes of Section 8-110 of the UCC shall
be the State of New York.

The Approved Securities Intermediary will treat all property at any time
credited by the Approved Securities Intermediary to the Account as financial
assets within the meaning of the UCC. The Approved Securities Intermediary
acknowledges that this Agreement constitutes written notification to the
Approved Securities Intermediary, pursuant to the UCC and any applicable federal
regulations for the Federal Reserve Book Entry System, of the Collateral Agent’s
security interest in the Assets. The Grantor, the Collateral Agent and Approved
Securities Intermediary are entering into this Agreement to provide for the
Collateral Agent’s control of the Assets and to confirm the first and exclusive
priority of the Collateral Agent’s security interest in the Assets. The Approved
Securities Intermediary agrees to promptly make and thereafter maintain all
necessary entries or notations in its books and records to reflect the
Collateral Agent’s security interest in the Assets.

If any term or provision of this Agreement is determined to be invalid or
unenforceable, the remainder of this Agreement shall be construed in all
respects as if the invalid or unenforceable term or provision were omitted. This
Agreement may not be altered or amended in any manner without the express
written consent of the Grantor, the Collateral Agent and the Approved Securities
Intermediary. This Agreement may be executed in any number of counterparts, all
of which shall constitute one original agreement.

This Agreement may be terminated by the Approved Securities Intermediary upon 30
days’ prior written notice to the Grantor and the Collateral Agent. The
Collateral Agent may terminate this Agreement upon 3 days’ prior written notice
to the Approved Security Intermediary and the Grantor.

The Grantor acknowledges that this Agreement supplements any existing agreements
of the Grantor with the Approved Securities Intermediary and, except as
expressly provided herein, is in no way intended to abridge any rights that the
Approved Securities Intermediary might otherwise have.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or other
electronic transmission), each of which

 

A-4



--------------------------------------------------------------------------------

when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by telecopy (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and the Collateral Agent have caused this
Agreement to be executed by their respective duly authorized officers all as of
the date first above written.

 

[GRANTOR] By

 

Name: Title: MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By

 

Name: Title: ACCEPTED AND AGREED: [APPROVED SECURITIES INTERMEDIARY] By

 

Name: Title:

 

A-6



--------------------------------------------------------------------------------

Exhibit A to Control Account Agreement

Assets

 

A-7



--------------------------------------------------------------------------------

Exhibit B to Control Account Agreement

Form of Notice of Exclusive Control

[Approved Securities Intermediary]

[Address]

 

Re: Account No.              (the “Account”)

Ladies and Gentlemen:

Reference is made to the Account and that certain Control Account Agreement,
dated             , 20[    ] (the “Control Account Agreement”) among you, Morgan
Stanley Senior Funding, Inc., as collateral agent (the “Collateral Agent”), and
[name of Grantor]. Capitalized terms used herein shall have the meanings given
to them in the Control Account Agreement.

The Collateral Agent hereby notifies you that an Event of Default has occurred
and is continuing under the Pledge and Security Agreement, and that, from and
after the date of this notice and until you receive a written revocation of this
notice from the Collateral Agent, you are hereby directed to not allow the
Grantor to give instructions or entitlement orders in respect of the Account and
to accept instructions and entitlement orders only from the Collateral Agent in
respect of the Account.

Very truly yours,

 

MORGAN STANLEY SENIOR FUNDING, INC.

as Collateral Agent

By

 

Name: Title:

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF DEPOSIT ACCOUNT CONTROL AGREEMENT

                 ,         

[Date]

[Deposit Account Bank]

[Address]

Ladies and Gentlemen:

Reference is made to account no. [                    ] in the name
[                    ] maintained with you (the “Bank”) (such account, the
“Account”) by [                    ] (the “Company”) into which funds are
deposited from time to time. The Company has entered into an Amended and
Restated Pledge and Security Agreement, dated March 12, 2015 (such agreement as
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Pledge and Security Agreement”), together with Cypress
Semiconductor Corporation, the other Grantors and Additional Grantors (each as
defined therein) and Morgan Stanley Senior Funding, Inc., as collateral agent
for the Secured Parties (as defined therein) (herein in such capacity, the
“Collateral Agent”).

Pursuant to the Pledge and Security Agreement and related documents, the Company
has granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in certain property of the Company, including, among other
things, accounts, inventory, equipment, deposit accounts, instruments, general
intangibles and all proceeds thereof.

The Company hereby transfers to the Collateral Agent control of the Account and
all funds and other property on deposit therein. By your execution of this
letter agreement, you (a) agree that you shall comply with instructions
originated by the Collateral Agent directing disposition of the funds and other
property on deposit in the Account without further consent of the Company or any
other person or entity and (b) acknowledge that the Collateral Agent now has
control of the Account, that the Account is being maintained by you for the
benefit of the Collateral Agent and that all amounts and other property therein
are held by you as custodian for the Collateral Agent.

Except as provided in clause (d) below, the Bank will not exercise, and the
Account and all funds and other property on deposit therein shall not be subject
to, any security interest, deduction, right of set-off, banker’s lien,
counterclaim, defense, recoupment or any other right, and the Bank hereby
subordinates to the Collateral Agent any such security interest, lien or right
which it may have against the Account or any funds and other property on deposit
therein. By your execution of this letter agreement you also acknowledge that,
as of the date hereof, you have received no notice of any other pledge or
assignment of the Account and have not executed any agreements with third
parties covering the disposition of funds in the Account.

 

B-1



--------------------------------------------------------------------------------

You agree with the Collateral Agent as follows:

The Account is in the name of “[IDENTIFY EXACT TITLE OF ACCOUNT]” and you will
not change the name or the account number on the Account without the prior
written consent of the Collateral Agent and the Company. You are a “bank” as
defined in Section 9-102(a)(8) of the Uniform Commercial Code as in effect from
time to time in the State of New York (the “UCC”).

 

  (a) Notwithstanding anything to the contrary or any other agreement relating
to the Account, the Account is and shall be maintained for the benefit of the
Collateral Agent. At the request of the Collateral Agent, you will promptly send
copies of all statements, confirmations and other correspondence concerning the
Account to the Collateral Agent at the following address:

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

Attention: [Matt Cieslak]

E-mail: [msagency@ms.com]

Telephone: [212-507-6680]

 

  (b) Prior to the delivery to you of a written notice from the Collateral Agent
in the form of Exhibit A hereto (a “Notice of Exclusive Control”), you are
authorized to accept instructions, withdrawals and transfers from the Company.

 

  (c) From and after the delivery to you of a Notice of Exclusive Control and
until delivery to you of a written revocation thereof from the Collateral Agent,
you will not allow the Company to withdraw funds from the Account and will not
comply with any direction, instructions or entitlement orders or instructions
from the Company with respect to the Account, and you are authorized to accept
directions, instructions, entitlement orders, withdrawals and transfers only
from the Collateral Agent.

 

  (d) All customary service charges and fees with respect to the Account shall
be debited to the Account. In the event insufficient funds remain in the Account
to cover such customary service charges and fees, the Company shall pay and
indemnify you for the amounts of such customary service charges and fees.

This letter agreement shall be binding upon and shall inure to the benefit of
you, the Company, the Collateral Agent, the Secured Parties and the respective
successors, transferees and assigns of

 

B-2



--------------------------------------------------------------------------------

any of the foregoing. This letter agreement may not be modified except upon the
mutual written consent of the Collateral Agent, the Company and you. You may
terminate the letter agreement only upon 30 days’ prior written notice to the
Company and the Collateral Agent. The Collateral Agent may terminate this letter
agreement upon 3 days’ prior written notice to you and the Company.

This letter agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this letter agreement by telecopier (or other electronic
transmission) shall be effective as delivery of a manually executed counterpart
of this letter agreement.

This letter agreement supersedes all prior agreements, oral or written, with
respect to the subject matter hereof and may not be amended, modified or
supplemented except by a writing signed by the Collateral Agent, the Company and
you.

This letter agreement shall be governed by, and construed and enforced in
accordance with, the law of the State of New York without regard to conflict of
law principles thereof that would result in the application of any law other
than the law of the State of New York. Regardless of any provision in any other
agreement, for purposes of the UCC, New York shall be deemed to be your
jurisdiction within the meaning of Section 9-304 of the UCC and the Account
shall be governed by the laws of the State of New York.

Upon acceptance of this letter agreement it shall be the valid and binding
obligation of the Company, the Collateral Agent and you, in accordance with its
terms.

Very truly yours,

 

[NAME OF GRANTOR] By

 

Name: Title: MORGAN STANLEY SENIOR FUNDING, INC. as Collateral Agent By

 

Name: Title:

 

B-3



--------------------------------------------------------------------------------

Acknowledged and Agreed: [DEPOSIT ACCOUNT BANK] By

 

Name: Title:

 

B-4



--------------------------------------------------------------------------------

Exhibit A to Deposit Account Control Agreement

Form of Notice of Exclusive Control

[Deposit Account Bank]

[Address]

 

Re: Account No.              (the “Account”)

Ladies and Gentlemen:

Reference is made to the Account and that certain Deposit Account Control
Agreement, dated             , 20[    ] (the “Deposit Account Control
Agreement”) among you, MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent
(the “Collateral Agent”) and [                    ]. Capitalized terms used
herein shall have the meanings given to them in the Deposit Account Control
Agreement.

The Collateral Agent hereby notifies you that an Event of Default has occurred
under the Pledge and Security Agreement, and that, from and after the date of
this notice and until you receive a written revocation of this notice from the
Collateral Agent, you are hereby directed not to allow the Company to withdraw
funds from the Account and to not comply with any direction, instructions or
entitlement orders or instructions from the Company with respect to the Account,
and to accept directions, instructions, entitlement orders, withdrawals and
transfers only from the Collateral Agent to such other account as the Collateral
Agent may from time to time designate in writing.

Very truly yours,

 

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By

 

Name: Title:

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECURITY SUPPLEMENT

This SECURITY SUPPLEMENT, dated as of [            ], 20[    ], is delivered
pursuant to the Amended and Restated Pledge and Security Agreement, dated as of
March 12, 2015 (as it may from time to time be further amended and/or restated,
modified or supplemented, the “Security Agreement”), among CYPRESS SEMICONDUCTOR
CORPORATION, the other Grantors and Additional Grantors, as defined therein
(each of the foregoing, individually, a “Grantor” and collectively, the
“Grantors”) and MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent for the
Secured Parties as defined therein (in such capacity, the “Collateral Agent”).
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Security Agreement.

Each Grantor confirms as set forth in the Security Agreement that it pledges and
grants to the Collateral Agent, for its benefit and for the benefit of the
Secured Parties, a continuing security interest in and Lien on all of its right,
title and interest in, to and under the Collateral, in each case whether now
owned or existing or hereafter acquired or arising and wherever located, as
security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations.

Each Grantor represents and warrants that the attached supplements to the Pledge
and Security Disclosure Letter accurately and completely set forth all
additional information required pursuant to the Security Agreement and hereby
agrees that such supplements to the Pledge and Security Disclosure Letter shall
constitute part of the Pledge and Security Disclosure Letter to the Security
Agreement.

IN WITNESS WHEREOF, each Grantor has caused this Security Supplement to be duly
executed and delivered by its duly authorized officer as of [            ,
20[    ]].

 

[GRANTOR], By:

 

Name: Title:

[ADDITIONAL GRANTORS]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of [            ], 20[    ], is delivered
pursuant to Section 5.2 of the Amended and Restated Pledge and Security
Agreement, dated as of March 12, 2015 (as it may from time to time be further
amended and/or restated, modified or supplemented, the “Pledge and Security
Agreement”), among CYPRESS SEMICONDUCTOR CORPORATION, the other Grantors and
Additional Grantors as defined therein and MORGAN STANLEY SENIOR FUNDING, INC.,
as collateral agent for the Secured Parties as defined therein (herein in such
capacity, the “Collateral Agent”). Capitalized terms used herein but not defined
herein are used with the meanings given them in the Pledge and Security
Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 5.2 of the Pledge and Security Agreement, hereby becomes a party to
the Pledge and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, hereby:

(a) pledges and grants to the Collateral Agent, for its benefit and for the
benefit of the Secured Parties, a continuing security interest in and Lien on
all of its right, title and interest in, to and under the Collateral, in each
case whether now owned or existing or hereafter acquired or arising and wherever
located, as security for the prompt and complete payment and performance in full
when due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, including the payment of amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code) of all Secured Obligations;

(b) expressly assumes all obligations and liabilities of a Grantor under the
Pledge and Security Agreement; and

(c) hereby authorizes the Collateral Agent, at the expense of the Grantor, to
file a Record or Records, including financing statements, continuation
statements and, in each case, amendments thereto, in all United States
jurisdictions and with all filing offices as the Collateral Agent may determine,
in its reasonable discretion, are necessary or advisable to perfect (or release)
the Security Interest granted to the Collateral Agent herein, without the
signature of such Grantor. Such financing statements may describe the Collateral
in the same manner as described herein or may contain an indication or
description of the Collateral that describes such property in any other manner
as the Collateral Agent may determine, in its reasonable discretion, is
necessary, advisable or prudent to ensure the perfection of the Security
Interest in the Collateral granted to the

 

D-1



--------------------------------------------------------------------------------

Collateral Agent herein, including describing such property as “all assets,
whether now owned or hereafter acquired” or “all personal property, whether now
owned or hereafter acquired” or words of similar import; provided that at the
request of any applicable Grantor, the Collateral Agent shall promptly file an
amendment statement with respect to any such Record to exclude any property that
is released from, or otherwise ceases to be included in, the Collateral pursuant
to the provisions of this Agreement or any other Credit Document.

The information set forth in Exhibit A hereto is hereby added to the information
set forth in the Pledge and Security Disclosure Letter to the Pledge and
Security Agreement.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 3 (Representations and Warranties) of the
Pledge and Security Agreement applicable to it is true and correct (subject to
all materiality qualifiers contained therein) as if made on and as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations and warranties are true and correct (subject to all materiality
qualifiers contained therein) as of such earlier date).

This Joinder Agreement and the rights and obligations of the parties hereto
(including, without limitation, any claims sounding in contract law or tort law
arising out of the subject matter hereof and any determinations with respect to
post-judgment interest) shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to conflict of
laws principles thereof that would result in the application of any law other
than the law of the state of New York. The terms and provisions of Section 9.13
of the Pledge and Security Agreement are incorporated by reference herein with
respect hereto as if fully set forth herein.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR] By

 

Name: Title: ACKNOWLEDGED AND AGREED as of the date first above written:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Collateral Agent

By

 

Name: Title:

 

D-3



--------------------------------------------------------------------------------

Exhibit A To Joinder Agreement

Security Supplement

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FINANCING STATEMENTS

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of             , 20     (this
“Agreement”), among [                    ], [                    ], each
Additional Grantor listed on the signature pages hereto, (all of the foregoing,
each a “Grantor” and collectively, the “Grantors”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent for the Secured Parties (as defined in the
Pledge and Security Agreement referred to below) (herein in such capacity, the
“Collateral Agent”).

RECITALS

 

(A) CYPRESS SEMICONDUCTOR CORPORATION (the “Borrower”), the GUARANTORS as
defined therein, the LENDERS from time to time party thereto, MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders and the other
AGENTS from time to time party thereto, and MORGAN STANLEY BANK, N.A., as
Issuing Bank, have entered into an Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as further amended and/or restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

(B) The Grantors are party to an Amended and Restated Pledge and Security
Agreement, dated as of March 12, 2015, in favor of the Collateral Agent (as
further amended and/or restated, supplemented or otherwise modified from time to
time, the “Pledge and Security Agreement”), pursuant to which certain Grantors
are required to execute and deliver this Agreement.

 

(C) In consideration of the mutual conditions and agreements set forth in the
Credit Agreement, the Pledge and Security Agreement and this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1 Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

F-1-1



--------------------------------------------------------------------------------

SECTION 2 Grant of Security Interest in Patent Collateral

As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations, each Grantor hereby pledges and grants to the
Collateral Agent, for its benefit and for the benefit of the Secured Parties, a
continuing security interest in and Lien on all of its right, title and interest
in, to and under all Patent Collateral, whether now owned or existing or
hereafter acquired or arising and wherever located.

“Patent Collateral” means each Grantor’s right, title and interest in, to and
under:

(a) all Patents owned by such Grantor, including, without limitation, those
referred to on Schedule I hereto;

(b) all reissues, continuations or extensions of the foregoing; and

(c) to the extent not already included in the foregoing, all Proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present, future infringement, misappropriation, dilution or
other violation of any Patent owned by such Grantor or Patent licensed to such
Grantor under any Patent License.

 

SECTION 3 Certain Exclusions

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include and no Grantor shall be deemed to have granted a Security
Interest in, any of its right, title or interest in any Patent if the grant of
such Security Interest shall constitute or result in the abandonment of,
invalidation of or rendering unenforceable any of its right, title or interest
therein.

 

SECTION 4 Pledge and Security Agreement

The security interest granted pursuant to this Agreement is granted concurrently
in conjunction with the security interest granted to the Collateral Agent
pursuant to the Pledge and Security Agreement, and each Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the security interest in the Patent Collateral made and granted
hereby is more fully set forth in the Pledge and Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.

 

F-1-2



--------------------------------------------------------------------------------

SECTION 5 Termination, Release

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate in accordance with Section 10.08(e) of the Credit
Agreement.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Subsidiary of any
Borrower; provided that the Requisite Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to the Credit Agreement or the Pledge and Security Agreement, the
Security Interest in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5, the Collateral Agent shall execute and deliver to
any Grantor at such Grantor’s expense, all UCC termination statements, releases
and similar documents that such Grantor shall reasonably request to evidence
such termination or release. Any execution and delivery of termination
statements, releases, or other documents pursuant to this Section 5 shall be
without recourse to or warranty by the Collateral Agent.

 

SECTION 6 Governing Law and Consent to Jurisdiction

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE
TERMS AND PROVISIONS OF SECTION 9.13 OF THE PLEDGE AND SECURITY AGREEMENT ARE
INCORPORATED BY REFERENCE HEREIN WITH RESPECT HERETO AS IF FULLY SET FORTH
HEREIN.

[Signature Page Follows]

 

F-1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

Very truly yours,

 

[                    ] By

 

Name: Title: [ADDITIONAL GRANTORS] By

 

Name: Title: By

 

Name: Title:

 

ACCEPTED AND AGREED:

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent

By

 

Name: Title:

 

F-1-4



--------------------------------------------------------------------------------

SCHEDULE I

PATENTS

 

(A) ISSUED PATENTS

 

Patent No.

                                             

 

(B) PATENT APPLICATIONS

 

Patent No.

                                     

 

F-1-5



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of             , 20     (this
“Agreement”), among [                    ], [                    ], each
Additional Grantor listed on the signature pages hereto, (all of the foregoing,
each a “Grantor” and collectively, the “Grantors”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent for the Secured Parties (as defined in the
Pledge and Security Agreement referred to below) (herein in such capacity, the
“Collateral Agent”).

RECITALS

 

(A) CYPRESS SEMICONDUCTOR CORPORATION (the “Borrower”), the GUARANTORS as
defined therein, the LENDERS from time to time party thereto, MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders and the other
AGENTS from time to time party thereto, and MORGAN STANLEY BANK, N.A., as
Issuing Bank, have entered into an Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as further amended and/or restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

(B) The Grantors are party to an Amended and Restated Pledge and Security
Agreement, dated as of March 12, 2015, in favor of the Collateral Agent (as
further amended and/or restated, supplemented or otherwise modified from time to
time, the “Pledge and Security Agreement”), pursuant to which certain Grantors
are required to execute and deliver this Agreement.

 

(C) In consideration of the mutual conditions and agreements set forth in the
Credit Agreement, the Pledge and Security Agreement and this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1 Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

F-2-1



--------------------------------------------------------------------------------

SECTION 2 Grant of Security Interest in Trademark Collateral

As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations, each Grantor hereby pledges and grants to the
Collateral Agent, for its benefit and for the benefit of the Secured Parties, a
continuing security interest in and Lien on all of its right, title and interest
in, to and under all Trademark Collateral, whether now owned or existing or
hereafter acquired or arising and wherever located.

“Trademark Collateral” means each Grantor’s right, title and interest in, to and
under:

(a) all Trademarks owned by such Grantor, including, without limitation, those
referred to on Schedule I hereto;

(b) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark;

(c) all reissues, continuations or extensions of the foregoing; and

(d) to the extent not already included in the foregoing, all Proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present, future (i) infringement, misappropriation, dilution
or other violation of any Trademark owned by such Grantor or Trademark licensed
to such Grantor under any Trademark License or (ii) injury to the goodwill
associated with any Trademark.

 

SECTION 3 Certain Exclusions

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include and no Grantor shall be deemed to have granted a Security
Interest in, any of its right, title or interest in any Trademark if the grant
of such Security Interest shall constitute or result in the abandonment of,
invalidation of or rendering unenforceable any of its right, title or interest
therein.

 

SECTION 4 Pledge and Security Agreement

The security interest granted pursuant to this Agreement is granted concurrently
in conjunction with the security interest granted to the Collateral Agent
pursuant to the Pledge and Security Agreement, and each Grantor hereby
acknowledges and affirms that the rights and remedies of

 

F-2-2



--------------------------------------------------------------------------------

the Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby is more fully set forth in the Pledge and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.

 

SECTION 5 Termination, Release

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate in accordance with Section 10.08(e) of the Credit
Agreement.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Subsidiary of any
Borrower; provided that the Requisite Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to the Credit Agreement or the Pledge and Security Agreement, the
Security Interest in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5, the Collateral Agent shall execute and deliver to
any Grantor at such Grantor’s expense, all UCC termination statements, releases
and similar documents that such Grantor shall reasonably request to evidence
such termination or release. Any execution and delivery of termination
statements, releases, or other documents pursuant to this Section 5 shall be
without recourse to or warranty by the Collateral Agent.

 

SECTION 6 Governing Law and Consent to Jurisdiction

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE
TERMS AND PROVISIONS OF SECTION 9.13 OF THE PLEDGE AND SECURITY AGREEMENT ARE
INCORPORATED BY REFERENCE HEREIN WITH RESPECT HERETO AS IF FULLY SET FORTH
HEREIN.

[Signature Page Follows]

 

F-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

Very truly yours,

 

[                    ] By

 

Name: Title: [ADDITIONAL GRANTORS] By

 

Name: Title: By

 

Name: Title:

 

ACCEPTED AND AGREED:

MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent

By

 

Name: Title:

 

F-2-4



--------------------------------------------------------------------------------

SCHEDULE I

TRADEMARK REGISTRATIONS

 

(A) REGISTERED TRADEMARKS

 

Trademark

  

Reg. No.

  

Date

                                   

 

(B) TRADEMARK APPLICATIONS

 

Trademark

  

App. No.

  

Date

                                   

 

F-2-5



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of             , 20     (this
“Agreement”), among [                    ], [                    ], each
Additional Grantor listed on the signature pages hereto, (all of the foregoing,
each a “Grantor” and collectively, the “Grantors”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent for the Secured Parties (as defined in the
Pledge and Security Agreement referred to below) (herein in such capacity, the
“Collateral Agent”).

RECITALS

 

(A) CYPRESS SEMICONDUCTOR CORPORATION (the “Borrower”), the GUARANTORS as
defined therein, the LENDERS from time to time party thereto, MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent for the Lenders and the other
AGENTS from time to time party thereto, and MORGAN STANLEY BANK, N.A., as
Issuing Bank, have entered into an Amended and Restated Credit and Guaranty
Agreement, dated as of March 12, 2015 (as further amended and/or restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

(B) The Grantors are party to an Amended and Restated Pledge and Security
Agreement, dated as of March 12, 2015, in favor of the Collateral Agent (as
further amended and/or restated, supplemented or otherwise modified from time to
time, the “Pledge and Security Agreement”), pursuant to which certain Grantors
are required to execute and deliver this Agreement.

 

(C) In consideration of the mutual conditions and agreements set forth in the
Credit Agreement, the Pledge and Security Agreement and this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1 Defined Terms

Unless otherwise defined herein, terms defined in the Pledge and Security
Agreement and used herein have the meaning given to them in the Pledge and
Security Agreement.

 

F-3-1



--------------------------------------------------------------------------------

SECTION 2 Grant of Security Interest in Copyright Collateral

As security for the prompt and complete payment and performance in full when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise, including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code) of all Secured Obligations, each Grantor hereby pledges and grants to the
Collateral Agent, for its benefit and for the benefit of the Secured Parties, a
continuing security interest in and Lien on all of its right, title and interest
in, to and under all Copyright Collateral, whether now owned or existing or
hereafter acquired or arising and wherever located.

“Copyright Collateral” means each Grantor’s right, title and interest in, to and
under:

(a) all Copyrights owned by such Grantor, including, without limitation, those
referred to on Schedule I hereto;

(b) all reissues, continuations or extensions of the foregoing; and

(c) to the extent not already included in the foregoing, all Proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present, future infringement, misappropriation, dilution or
other violation of any Copyright owned by such Grantor or Copyright licensed to
such Grantor under any Copyright License.

 

SECTION 3 Certain Exclusions

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include and no Grantor shall be deemed to have granted a Security
Interest in, any of its right, title or interest in any Copyright if the grant
of such Security Interest shall constitute or result in the abandonment of,
invalidation of or rendering unenforceable any of its right, title or interest
therein.

 

SECTION 4 Pledge and Security Agreement

The security interest granted pursuant to this Agreement is granted concurrently
in conjunction with the security interest granted to the Collateral Agent
pursuant to the Pledge and Security Agreement, and each Grantor hereby
acknowledges and affirms that the rights and remedies of the Collateral Agent
with respect to the security interest in the Copyright Collateral made and
granted hereby is more fully set forth in the Pledge and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.

 

F-3-2



--------------------------------------------------------------------------------

SECTION 5 Termination, Release

(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate in accordance with Section 10.08(e) of the Credit
Agreement.

(b) A Grantor shall automatically be released from its obligations hereunder and
the Security Interest in the Collateral of such Grantor shall be automatically
released upon the consummation of any transaction permitted by the Credit
Agreement as a result of which such Grantor ceases to be a Subsidiary of any
Borrower; provided that the Requisite Lenders shall have consented to such
transaction (to the extent required by the Credit Agreement) and the terms of
such consent did not provide otherwise.

(c) Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement, or upon the effectiveness of any written
consent to the release of the Security Interest granted hereby in any Collateral
pursuant to the Credit Agreement or the Pledge and Security Agreement, the
Security Interest in such Collateral shall be automatically released.

(d) In connection with any termination or release pursuant to paragraph (a),
(b) or (c) of this Section 5, the Collateral Agent shall execute and deliver to
any Grantor at such Grantor’s expense, all UCC termination statements, releases
and similar documents that such Grantor shall reasonably request to evidence
such termination or release. Any execution and delivery of termination
statements, releases, or other documents pursuant to this Section 5 shall be
without recourse to or warranty by the Collateral Agent.

 

SECTION 6 Governing Law and Consent to Jurisdiction

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE
OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK. THE
TERMS AND PROVISIONS OF SECTION 9.13 OF THE PLEDGE AND SECURITY AGREEMENT ARE
INCORPORATED BY REFERENCE HEREIN WITH RESPECT HERETO AS IF FULLY SET FORTH
HEREIN.

[Signature Page Follows]

 

F-3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

Very truly yours,

 

[                    ] By

 

Name: Title: [ADDITIONAL GRANTORS] By

 

Name: Title: By

 

Name: Title:

 

ACCEPTED AND AGREED: MORGAN STANLEY SENIOR FUNDING, INC., as Collateral Agent By

 

Name: Title:

 

F-3-4



--------------------------------------------------------------------------------

SCHEDULE I

COPYRIGHT REGISTRATIONS

 

(A) REGISTERED COPYRIGHTS

 

Title

  

Copyright Reg. No.

  

Date

                                   

 

(B) COPYRIGHT APPLICATIONS

 

Title

       

Date

                                   

 

(C) EXCLUSIVE INBOUND U.S. COPYRIGHT LICENSES

 

Title

       

Date

                                   

 

F-3-5